 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER


by and among


SECURITY HOLDING CORP.,
a Delaware corporation,


SECURITY HOLDING ENTERPRISES, INC.,
a Wisconsin corporation,


AND


Persons Listed on the Signature Pages Herein
 
Dated: August 21, 2006
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Table of Contents


 
 
 
 
 
 
 
 
 Page
1.
 
TERMS OF ACQUISITION
 
1
 
 
1.1
 
Merger
 
1
 
 
1.2
 
Effective Time
 
1
 
 
1.3
 
Effect of the Merger
 
2
 
 
1.4
 
Certificate of Incorporation; Bylaws
 
2
 
 
1.5
 
Directors and Officers
 
2
 
 
1.6
 
Merger Consideration
 
2
 
 
1.7
 
Closing.
 
2
 
 
 
 
(a)
 
Closing Date
 
3
 
 
 
 
(b)
 
Purchaser’s Deliveries At Closing
 
3
 
 
 
 
(c)
 
The Company’s and Sellers’ Deliveries At Closing
 
4
 
 
 1.8
 
Earn Out Shares
 
4
 
 
 
 
 
2.
 
ADDITIONAL AGREEMENTS
 
4
 
 
2.1
 
Audits
 
4
 
 
2.2
 
Securities Law Compliance
 
4
 
 
2.3
 
Best Efforts
 
5
 
 
2.4
 
Further Assurances
 
5
 
 
 
 
 
3.
 
REPRESENTATIONS AND WARRANTIES
 
5
 
 
3.1
 
Representations and Warranties as to the Company
 
5
 
 
 
 
(a)
 
Capitalization
 
6
 
 
 
 
(b)
 
Organization; Good Standing; Power
 
6
 
 
 
 
(c)
 
Authority; Validity; No Conflicts
 
6
 
 
 
 
(d)
 
Governmental Authorizations; Third-Party Consents
 
6
 
 
 
 
(e)
 
Financial Statements
 
6
 
 
 
 
(f)
 
Interests in Other Entities
 
7
 
 
 
 
(g)
 
Title to Properties; Leases
 
7
 
 
 
 
(h)
 
Accounts Receivable; Inventory
 
7
 
 
 
 
(i)
 
Intellectual Property
 
8
 
 
 
 
(j)
 
Bank Accounts; Credit Cards; Corporate Accounts; and Powers of Attorney
 
8
 
 
 
 
(k)
 
Absence of Undisclosed Liabilities
 
9
 
 
 
 
(l)
 
Litigation
 
9
 
 
 
 
(m)
 
Material Contracts
 
9
 
 
 
 
(n)
 
Insurance
 
9
 
 
 
 
(o)
 
Employees
 
10
 
 
 
 
(p)
 
Employee Arrangements; ERISA
 
10
 
 
 
 
(q)
 
Tax Matters
 
11
 
 
 
 
(r)
 
Compliance with Applicable Laws
 
13
 
 
 
 
(s)
 
Regulatory Permits
 
13
 
 
 
 
(t)
 
Domain Names
 
13
 
 
 
 
(u)
 
Absence of Certain Changes
 
13
 
 
 
 
(v)
 
Brokers
 
15

 
i

--------------------------------------------------------------------------------


 
Table of Contents
(continued)
 
 
 
 
 
(w)
 
Disclosure
 
15
 
 
 
 
(x)
 
Affiliated Transactions
 
15
 
 
 
 
(y)
 
Disclosure Schedules
 
15
 
 
 3.2
 
Representations and Warranties of the Sellers
 
16
 
 
 
 
(a)
 
Capacity; Validity; No Conflicts
 
16
 
 
 
 
(b)
 
Stock Ownership
 
16
 
 
 
 
(c)
 
Investment Intent
 
16
 
 
 
 
(d)
 
Experience of Such Seller
 
17
 
 
 
 
(e)
 
General Solicitation
 
17
 
 
 
 
(f)
 
Disclosure Schedules
 
17
 
 
 3.3
 
Representations and Warranties of the Purchaser
 
17
 
 
 
 
(a)
 
Organization and Power
 
17
 
 
 
 
(b)
 
Authority; Validity; No Conflicts
 
17
 
 
 
 
(c)
 
Compliance with Law
 
18
 
 
 
 
(d)
 
Capitalization
 
18
 
 
 
 
(e)
 
No Other Operations
 
18
 
 
 
 
 (f)
 
Common Stock
 
18
 
 
 
 
 
4.
 
COVENANTS
 
18
 
 
4.1
 
Public Announcements
 
18
 
 
4.2
 
Satisfaction of Certain Permitted Liens
 
18
 
 
4.3
 
Tax Treatment
 
19
 
 
4.4
 
Valuation Rights
 
19
 
 
4.5
 
Forecast
 
19
 
 
4.6
 
Option to Purchase Accutek Shares
 
19
 
 
 
 
 
5.
 
CONDITIONS TO CLOSING
 
20
 
 
 
 
 
6.
 
CERTAIN TAX MATTERS
 
20
 
 
6.1
 
Tax Returns
 
20
 
 
6.2
 
Amended Returns
 
21
 
 
6.3
 
Closing Date Transactions
 
21
 
 
6.4
 
No Section 338 Election
 
21
 
 
6.5
 
Cooperation on Tax Matters
 
21
 
 
6.6
 
Certain Taxes
 
21
 
 
 
 
 
7.
 
SURVIVAL; INDEMNIFICATION
 
22
 
 
7.1
 
Survival of Representations, Warranties, Covenants
 
22
 
 
7.2
 
Indemnities of the Company and the Sellers
22
   
7.3
  Procedures for Indemnification; Defense  
23
   
 
 
(a)
 
Direct Losses
 
23
   
 
 
(b)
 
Defense of Third Party Claims
 
23
   
7.4
 
Limitations on Indemnification
 
24
   
7.5
 
Relationship with Purchase Price Adjustment
 
24
   
7.6
 
Indemnification Waiver
24
   
7.7
 
Method of Indemnification
 
24
   
7.8
 
Limitation; Security for Indemnification Obligations
 
24
       
 
8.
 
NON-COMPETITION; CONFIDENTIALITY
 
25
   
8.1
 
Non-Competition
 
25
   
8.2
 
No Competing Interests
 
26

 
ii

--------------------------------------------------------------------------------


 
Table of Contents
(continued)
 

   
8.3
 
Confidentiality
 
26
   
8.4
 
Remedies upon Breach
 
26
   
8.5
 
Judicial Modifications
 
26
   
8.6
 
Tolling of Time Periods
 
26
   
8.7
 
Confirmation as to Scope
 
27
       
 
9.
 
MISCELLANEOUS PROVISIONS
 
27
   
9.1
 
Counterparts; Interpretation
 
27
   
9.2
 
Governing Laws
 
27
   
9.3
 
Partial Invalidity and Severability
 
27
   
9.4
 
Waiver
 
28
   
9.5
 
Acceptance by Fax
 
28
   
9.6
 
Fees and Disbursements
 
28
   
9.7
 
Attorneys’ Fees
 
28
   
9.8
 
Further Assurances
 
28
   
9.9
 
Notice
 
28
   
9.10
 
Assignment
 
29
   
9.11
 
Binding Effect; Benefits
 
29
   
9.12
 
Rules of Construction
 
30
   
9.13
 
Waiver of Jury Trial
 
30
   
9.14
 
Methods of Termination
 
30

 
iii

--------------------------------------------------------------------------------


 
Table of Contents
(continued)
 
Annexes
Annex A - Definitions


Exhibits
Exhibit A - Form of Stockholders’ Agreement
Exhibit B - Forms of Services Agreement
Exhibit C-1 - Form of Konicek Employment Agreement
Exhibit C-2- Form of Employment Agreement
Exhibit D - Form of Series A Purchase Agreement
Exhibit E - Form of Certificate of Designation
Exhibit F - Form of Restricted Stock Agreement
Exhibit G-Form of Escrow Agreement
Exhibit H - Forecast
Exhibit I - Terms of Earn Out Shares



Schedules
 
Schedule 1.6
Merger Consideration Allocation
Schedule 1.8
Earn Out Shares
Schedule 3.1(a)
Capitalization
Schedule 3.1(b)
States Where the Company is Qualified
Schedule 3.1(d)
Governmental Authorizations; Third-Party Consents
Schedule 3.1(e)
Financial Statements
Schedule 3.1(e)(A)
Special Purpose Entities
Schedule 3.1(g)
Real Property Leases; Personal Property Leases
Schedule 3.1(h)(i)
Accounts Receivable
Schedule 3.1(h)(ii)
Inventory
Schedule 3.1(i)
Intellectual Property
Schedule 3.1(j)
Bank Accounts and Powers of Attorney
Schedule 3.1(k)
Undisclosed Liabilities
Schedule 3.1(l)
Litigation
Schedule 3.1(m)
Contracts
Schedule 3.1(n)
Insurance
Schedule 3.1(o)
Employee Information
Schedule 3.1(p)
Employee Arrangements
Schedule 3.1(q)
Tax Matters
Schedule 3.1(s)
Permits
Schedule 3.1(t)
Domain Names
Schedule 3.1(u)
Absence of Certain Changes
Schedule 3.1(u)(iii)
Existing Liens
Schedule 3.1(v)
Brokers
Schedule 3.1(x)
Affiliated Transactions
Schedule 8.1
Exceptions to Non-Competition
Schedule 8.2
Exception to Competing Interests

 
iv

--------------------------------------------------------------------------------




AGREEMENT AND PLAN OF MERGER
 
This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made this ___ day of
August, 2006, by and among Security Holding Corp., a Delaware corporation (the
“Purchaser”), Security Holding Enterprises, Inc., a Wisconsin corporation (the
“Company”), and the stockholders of the Company listed on the signature pages
hereto (the “Sellers”).
 
RECITALS
 
WHEREAS, the Company and its Company Subsidiaries are principally engaged in the
business of (i) the distribution and manufacture of RFID products and (ii)
providing security services to individuals and corporations (clauses (i) and
(ii) are collectively referred to herein as the “Business”); and
 
WHEREAS, the Sellers are the record and beneficial owners of 831 shares of
common stock, $1.00 par value per share, of the Company (the “Company Stock”),
which shares represent 100% of the issued and outstanding capital stock of the
Company;
 
WHEREAS, the respective Boards of Directors of the Purchaser and the Company
have determined that it is advisable and in the best interests of their
respective stockholders to effect the acquisition of the Company pursuant to the
terms and subject to the conditions set forth herein; and
 
WHEREAS, it is the intention of the parties to this Agreement that the
transactions contemplated by this Agreement for federal income tax purposes
shall qualify as a “reorganization” within the meaning of Section 368(a) of the
Code.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements herein contained, the parties hereby agree
as follows:
 
1.   Terms of Acquisition.
 
1.1  Merger. Upon the terms and subject to the conditions set forth herein, and
in accordance with the Delaware General Corporation Law (the “DGCL”), at the
Effective Time (as defined below), the Company shall be merged with and into the
Purchaser (the “Merger”). At the Effective Time, the separate corporate
existence of Company shall cease and the Purchaser shall continue as the
surviving corporation of the Merger (the “Surviving Corporation”).
 
1.2  Effective Time. Upon the terms and subject to the conditions set forth in
this Agreement, the parties hereto shall (i) file a certificate of merger (the
“Certificate of Merger”) in such form as is required by, and executed and
acknowledged in accordance with, the relevant provisions of the DGCL and file
articles of merger (the “Articles of Merger”) in such form as is required by,
and executed and acknowledged in accordance with, the relevant provisions of the
WBCL and (ii) make all other filings or recordings required under the DGCL and
WBCL to effect the Merger. The Merger shall become effective at such date and
time as the Certificate of Merger and Articles of Merger are duly filed with the
Department of State of the State of Delaware and the Department of State of the
State of Wisconsin, respectively, or at such subsequent date and time as Parties
shall agree and specify in the Certificate of Merger and Articles of Merger. The
date and time at which the Merger becomes effective is referred to in this
Agreement as the “Effective Time”.
 
1

--------------------------------------------------------------------------------


 
1.3  Effect of the Merger. At the Effective Time, the effect of the Merger shall
be as provided in Section 259 of the DGCL and Section 180.1106 of the WBCL.
 
1.4  Certificate of Incorporation; Bylaws. At the Effective Time, the
Certificate of Incorporation of the Purchaser as in effect immediately prior to
the Effective Time, shall remain in effect. At the Effective Time, the Bylaws of
the Purchaser, as in effect immediately prior to the Effective Time, shall
remain in effect. 
 
1.5  Directors and Officers. The directors of the Purchaser immediately prior to
the Effective Time shall be the initial directors of the Surviving Corporation,
each to hold office in accordance with the Certificate of Incorporation and
Bylaws of the Surviving Corporation, and the officers of the Purchaser
immediately prior to the Effective Time shall be the initial officers of the
Surviving Corporation, in each case until their respective successors are duly
elected or appointed (including pursuant to the Stockholders’ Agreement) and
qualified or until the earlier of their death, resignation or removal.
 
1.6  Merger Consideration.
 
  (a) At the Effective Time, by virtue of the Merger and without any action on
the part of the Purchaser, the Company or the holders of any of the Company
Stock, each share of Company Stock issued and outstanding immediately prior to
the Effective Time shall be converted into common stock, par value $0.01 per
share of the Purchaser (the “Purchaser Common Stock”) in accordance with
Schedule 1.6 (the “Closing Shares”). Upon surrender of a Company Stock
certificate representing shares of Company Stock to the Purchaser, the holder of
such Company Stock shall be entitled to receive in exchange therefor shares of
the Purchaser Common Stock in accordance with Schedule 1.6 (but subject to
Section 1.6(b) below) and the Company Stock certificate so surrendered shall be
cancelled. Until surrendered as contemplated by this Section 1.6, from and after
the Effective Time, each Company Stock certificate shall be deemed to represent
only the right to receive the above described consideration for each share of
Company Stock formerly represented by such Company Stock certificate, and shall
not evidence any interest in the Purchaser. Certain Purchaser Common Stock
issued as Merger Consideration shall be issued pursuant to Section 1.8. The
Purchaser Common Stock received pursuant to Section 1.6 and Section 1.8 shall
collectively be referred to as the “Merger Consideration.”
 
(b) At the Effective Time, 600,000 of the Closing Shares (the “Closing Escrow
Shares”) shall be placed in escrow pursuant to the Escrow Agreement and will be
released from the escrow if the Surviving Corporation’s Valuation (valued as of
December 31, 2007) as determined on the initial Earn Out Valuation Date is
$9,000,000 or greater (the “Valuation Target”). If the Company fails to achieve
the Valuation Target, all of the Closing Escrow Shares will be forfeited and
cancelled.
 
1.7  Closing. 
 
2

--------------------------------------------------------------------------------


 
(a)  Closing Date. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Purchaser’s
counsel, Kirkpatrick & Lockhart Nicholson Graham, LLP, located at Miami Center,
20th Floor, 201 S. Biscayne Blvd., Miami, FL 33131, on a mutually agreeable date
on or prior to September 30, 2006 (the “Closing Date”). At the Closing, the
Sellers shall deliver the Company Stock to the Purchaser pursuant to Section 1.6
hereof and the Purchaser shall deliver the Merger Consideration to the Sellers
pursuant to Section 1.6 hereof.
 
(b)  Purchaser’s Deliveries At Closing. Subject to the terms and conditions of
this Agreement, at Closing, the Purchaser shall deliver the following duly
executed documents:
 
(i)  Stock certificates evidencing the Merger Consideration in accordance with
the amounts as set forth in Schedule 1.6; provided that possession of the stock
certificates evidencing the Closing Escrow Shares, Earn Out Shares and
Restricted Shares shall remain with the Purchaser or an escrow agent (as
applicable) to be held in escrow as set forth in the Restricted Stock
Agreements, the Escrow Agreement and Section 7.8 herein;
 
(ii)  Stockholders’ Agreement in the form attached as Exhibit A hereto (the
“Stockholders’ Agreement”);
 
(iii)  Services Agreement in the form attached as Exhibit B hereto (the
“Services Agreement”);
 
(iv)  The Employment Agreement between the Purchaser and Joel Konicek, in the
form attached as Exhibit C-1 hereto, and the Employment Agreements between each
of Charles Martin and Jim Peroutka in the forms attached as Exhibit C-2 hereto
(the “Employment Agreements”);
 
(v)  Series A Convertible Preferred Stock Purchase Agreement in the form
attached as Exhibit D hereto (the “Series A Purchase Agreement”);
 
(vi)  The Restricted Stock Agreements between the Purchaser and each of Sellers
in the form attached as Exhibit F hereto (the “Restricted Stock Agreements”);
 
(vii)  The Certificate of Merger and Articles of Merger; and
 
(viii)  The Escrow Agreement in the form attached as Exhibit G hereto (the
“Escrow Agreement”).
 
The documents referred to in clauses (iii), (iv), (v), (vi), (vii) and (viii)
above are hereinafter collectively referred to as the “Ancillary Agreements” and
together with this Agreement are referred to herein as the “Transaction
Documents.”
 
3

--------------------------------------------------------------------------------


 
(c)  The Company’s and Sellers’ Deliveries At Closing.  Subject to the terms and
conditions of this Agreement, at Closing, the Company and the Sellers shall
deliver the following duly executed documents:
 
(i)  Original stock certificates evidencing all of the shares of outstanding
Company Stock;
 
(ii)  Stockholders’ Agreement;
 
(iii)  Employment Agreements;
 
(iv)  evidence satisfactory to the Purchaser that the Liens identified on
Schedule 3.1(u)(iii) have been satisfied or shall be satisfied at Closing;
 
(v)  the Certificate of Merger and Articles of Merger;
 
(vi)  the Secretary’s Certificate, dated the Closing Date and executed by the
Secretary of the Company, certifying the incumbency and signatures of the
officers of the Company authorized to act on behalf of the Company in connection
with the transactions contemplated hereby and attaching and certifying as true
and complete copies of (i) the resolutions duly adopted by the Board of
Directors and stockholders of the Company authorizing and approving the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and (ii) the Charter and By-Laws of the
Company, each as may have been amended up through the Closing Date; and
 
(vii)  certificates of status of the Company and the Company Subsidiaries or
other evidence verifying such entities’ good standing in Wisconsin;
 
(viii)  the Restricted Stock Agreements; and
 
(ix)  the Escrow Agreement.
 
1.8  Earn Out Shares. The Earn Out Shares shall be issued (i) in such amounts as
set forth on Schedule 1.8 and (ii) pursuant to the terms and conditions set
forth on Exhibit I attached hereto.
 
2.  Additional Agreements.
 
2.1  Audits. The Company hereby agrees that its financial statements shall be
subject to an independent audit (the “Audit”) for the 2004 calendar year and
2005 calendar year (each an “Audited Period”). The Audit shall be delivered to
the Company two (2) days prior to Closing. The Purchaser shall utilize an
independent certified public accountant qualified to practice before the
Securities and Exchange Commission to complete the Audit, and shall bear the
costs for such Audit.
 
2.2  Securities Law Compliance. The issuance of the Merger Consideration shall
not be registered under the Securities Act of 1933, as amended, by reason of the
exemption provided by Section 4(2) thereof, and such shares may not be further
transferred unless such transfer is registered under applicable securities laws
or, in the opinion of counsel, such transfer complies with an exemption from
such registration. In addition, the Purchaser Common Stock may be subject to
additional restrictions pursuant to the Stockholders Agreement. All certificates
evidencing the Merger Consideration to be issued to the Sellers shall be
legended to reflect the foregoing restrictions.
 
4

--------------------------------------------------------------------------------


 
2.3  Best Efforts.Subject to the terms and conditions provided in this
Agreement, each of the parties shall use its best efforts in good faith to take
or cause to be taken as promptly as practicable all reasonable actions that are
within its power to cause to be fulfilled those conditions precedent to its
obligations or the obligations of the other parties to consummate the
transactions contemplated by this Agreement that are dependent upon its actions.
 
2.4  Further Assurances. The parties shall deliver any and all other instruments
or documents required to be delivered pursuant to, or necessary or proper in
order to give effect to, the provisions of this Agreement, including, without
limitation, all necessary stock powers and such other instruments of transfer as
may be necessary or desirable to consummate the transactions contemplated by
this Agreement.
 
3.  Representations and Warranties.
 
3.1  Representations and Warranties as to the Company. The Company and the
Sellers hereby, jointly and severally, represent and warrant to the Purchaser as
follows:
 
(a)  Capitalization. The authorized capital stock of the Company consists solely
of 10,000 shares of common stock, $0.01 par value per share, of which 831 shares
will be issued and outstanding at the Closing. All issued and outstanding shares
of the Company Stock are owned, of record and beneficially, solely by the
Sellers. All shares of Company Stock have been duly authorized and validly
issued and are fully paid and non-assessable, except as specified in the
Wisconsin General Corporation Law. All prior offerings and issuances of Company
Stock have been made in accordance with applicable federal and state securities
Laws. Except as disclosed in Schedule 3.1(a), (i) no shares of the Company’s
capital stock are subject to rights of first refusal, preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company, (iv) there are no outstanding securities
or instruments of the Company which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company is or may become bound to redeem a security of
the Company, (v) there are no securities or instruments containing anti-dilution
or similar provisions that will be triggered by the sale of the common shares of
Company Stock as described in this Agreement and (vi) the Company does not have
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement.
 
5

--------------------------------------------------------------------------------


 
(b)  Organization; Good Standing; Power. The Company is a corporation duly
organized, validly existing and in active status under the laws of Wisconsin,
and has full corporate power and authority to own, lease and operate its assets
and properties and to carry on its Business as presently conducted by it.
Schedule 3.1(b) hereto sets forth a true and complete list of all states and
other jurisdictions in which the Company is duly qualified and in good standing
to transact business as a foreign corporation. Except for those states and
jurisdictions set forth on Schedule 3.1(b), there are no other states or
jurisdictions in which the character and location of the properties owned or
leased by the Company and the conduct of its Business make any such
qualification necessary, except any where the failure to be so qualified would
not have a Material Adverse Effect. The Company’s minute books contain true and
complete records of all meetings and other material actions, including, without
limitation, actions by vote or written consent of the stockholders and the board
of directors of the Company.
 
(c)  Authority; Validity; No Conflicts. The execution and delivery by the
Company of this Agreement, the performance by the Company of its obligations
hereunder, and the consummation of the transactions contemplated hereby, have
been duly authorized by all necessary corporate action on the part of the
Company, and the Company has all necessary corporate power with respect thereto.
This Agreement is the valid and binding obligation of the Company, enforceable
against it in accordance with its terms, except to the extent that
enforceability thereof may be limited by general equitable principles or the
operation of bankruptcy, insolvency, reorganization, moratorium or similar Laws.
Except as set forth in Schedule 3.1(c), neither the execution and delivery by
the Company of this Agreement, nor the consummation of the transactions
contemplated hereby, nor the performance by the Company of its obligations
hereunder, shall (or, with the giving of notice or the lapse of time or both,
would) (i) conflict with or violate any provision of the Articles of
Incorporation or Bylaws of the Company, as amended; (ii) give rise to a
conflict, breach or default, or any right of termination, cancellation or
acceleration of remedies or rights, or otherwise result in a loss of benefits to
the Company, under the provisions of any note, bond, mortgage, indenture,
license, agreement or other instrument or obligation to which the Company is a
party or by which it or any of its properties or assets is otherwise bound;
(iii) violate any Law applicable to the Company or any of its properties or
assets; (iv) result in the creation or imposition of any Lien upon any of the
properties or assets of the Company; (v) interfere with or otherwise adversely
affect the ability of the Purchaser to carry on the business of the Company as
presently conducted; or (vi) contravene, conflict with, or result in a violation
of any of the terms or requirements of, or give rise to any right to revoke,
suspend, terminate or modify any Permit.
 
(d)  Governmental Authorizations; Third-Party Consents. Except as set forth on
Schedule 3.1(d) hereto, no approval, consent, waiver, exemption, order,
authorization or other action by, or notice to or filing with, any governmental
authority or any Person, and no lapse of a waiting period, is required to be
obtained by the Company or any Seller in connection with (or in order to permit)
the execution, delivery or performance by any of them of this Agreement or any
of the Ancillary Agreements or the consummation of the transactions contemplated
hereby or thereby (collectively, “Consents”).
 
(e)  Financial Statements. The Company has delivered to the Purchaser true and
complete copies of its Subsidiaries’(i) audited balance sheet as of December 31,
2003 and the related unaudited statements of income (loss), retained earnings
and cash flow for the fiscal year then ended (the “2003 Financial Statements”),
(ii) audited balance sheet as of December 31, 2004 and the related audited
statements of income (loss), retained earnings and cash flow for the fiscal year
then ended (the “2004 Financial Statements”) and (iii) audited balance sheet as
of December 31, 2005 and the related audited statements of income (loss),
retained earnings and cash flow for the fiscal year then ended (the “2005
Financial Statements). The Financial Statements are attached hereto as
Schedule 3.1(e). Except as set forth on Schedule 3.1(e), the Financial
Statements, including any notes thereto, were prepared in accordance with GAAP
applied on a consistent basis throughout the periods involved (except, in the
case of the 2003 Financial Statements, the absence of footnotes) and fairly
present the financial position of the Company as of the dates indicated and the
results of its operations for the periods covered thereby. The books and records
of the Company are, in all material respects, true and complete, have been
maintained in accordance with good business practices, and accurately reflect
the basis for the financial condition and results of operations of the Company
as set forth in its financial statements. Except as set forth on
Schedule 3.1(e), the Company has employed the accrual method of accounting for
at least the past two (2) years and the Financial Statements reflect such method
of accounting.
 
6

--------------------------------------------------------------------------------


 
(f)  Interests in Other Entities.  Except as set forth in Schedule 3.1(f), the
Company does not, directly or indirectly, (i) own, of record or beneficially,
any shares of voting stock or any other equity securities of any Person; (ii)
have any other ownership or equity or debt interest, of record or beneficially,
in any Person; or (iii) have any obligation or right, fixed or contingent, to
purchase or subscribe for any interest in, advance or loan monies to, or in any
way make an investment in, any Person or to share any profits or capital
investments in any other Person.
 
(g)  Title to Properties; Leases. Except as set forth on Schedule 3.1(g), the
Company has good and marketable title to all of its properties and assets, real
and personal, including, but not limited to, those reflected in the audited
balance sheet contained in the 2005 Financial Statements (the “2005 Balance
Sheet”) (except as sold or otherwise disposed of in the ordinary course of
business since December 31, 2005, or as expressly provided for in this
Agreement), free and clear of all encumbrances, liens or charges of any kind or
character except: (a) those securing liabilities of the Company incurred in the
ordinary course (with respect to which no default exists); (b) property leased
pursuant to leases disclosed on any Schedule hereto; (c) liens of real estate
and personal property Taxes; and (d) imperfections of title and encumbrances, if
any, which, in the aggregate do not have a Material Adverse Effect on the
business, properties or assets of the Company.
 
(h)  Accounts Receivable; Inventory
 
(i)  Schedule 3.1(h)(i) hereto sets forth a true and complete list of the
Accounts Receivable as of December 31, 2005 and as of May 31, 2006 and the
individual aging with respect thereto. All of the Accounts Receivable reflected
on Schedule 3.1(h)(i) are good and collectible in the ordinary course of
business at the recorded amounts thereof, less the amount of the reserves for
bad accounts reflected thereon (which reserves have been established in
accordance with GAAP on a basis consistent with past practice), and, to the best
of the Company’s and Sellers’ knowledge are not subject to any counterclaims or
offsets.
 
7

--------------------------------------------------------------------------------


 
(ii)  Schedule 3.1(h)(ii) hereto sets forth a true and complete list of the
Inventory. The Inventory is of such quality and quantity as to be usable and
saleable by the Company in the ordinary course of business, has been priced at
the lower of cost or market value using the “first-in, first-out” method, and is
free of any defect or deficiency, subject only to the reserve for Inventory
writedown set forth on the face of the Final 2005 Balance Sheet as adjusted for
operations and transactions through the Closing Date. The level of Inventory
reflected on Schedule 3.1(h)(ii) and the Final 2005 Balance Sheet are not
excessive in light of the Company’s normal operations of the Business and are
adequate to conduct the Company’s operations in the ordinary course of business.
 
(i)  Intellectual Property.  Schedule 3.1(i) hereto sets forth a true and
complete list of all licenses, patents, patents pending, registered copyrights,
trade names, trademarks and service marks comprising Intellectual Property. None
of the Sellers nor any officer, director or employee of the Company, or any of
their respective Affiliates or Associates, has any ownership, royalty or other
interest in any of the Intellectual Property. The Company has either all right,
title and interest in and to, or valid and enforceable rights under contract to
use, all items of Intellectual Property material to, or necessary to conduct,
the Business of the Company as it is presently conducted or contemplated to be
conducted, free and clear of all Liens other than Permitted Liens. There are no
material restrictions on the direct or indirect transfer of any contract or
other agreement, or any interest therein, held by the Company in respect of any
item of Intellectual Property. The Company is not in default (or, with the
giving of notice or lapse of time or both, would be in default) under any
contract or other agreement to use any item of Intellectual Property required to
be set forth on Schedule 3.1(i). None of the Intellectual Property infringes or
conflicts with, and neither the Company nor any of Sellers has received any
notice of infringement of or conflict with, any license, patent, copyright,
trademark, service mark or other intellectual property right of any other Person
and, there is no material infringement or material unauthorized use by any
Person of any of the Intellectual Property owned by the Company. Except as set
forth on Schedule 3.1(i), the validity or enforceability of any of the
Intellectual Property or the title of the Company thereto has not been
questioned in any litigation, governmental inquiry or proceeding to which the
Company is party and to the knowledge of the Company or any of the Sellers, no
such litigation, governmental inquiry or proceeding is threatened. The Company
has taken all actions necessary and appropriate to preserve the confidentiality
of all trade secrets, proprietary and other confidential information material to
the business and operations of the Company.
 
(j)  Bank Accounts; Credit Cards; Corporate Accounts; and Powers of
Attorney.  Schedule 3.1(j) hereto sets forth a true and complete list showing
(i) the names of all banks in which the Company has an account or safe deposit
box, the account numbers for each account at such banks and the names of all
Persons authorized to draw thereon and who have access thereto; (ii) the names
of all credit card issuers with whom the Company has an account and the names of
all Persons authorized to use such accounts or who have access thereto; (iii)
the names of all cellular telephone, phone card or other corporate accounts with
whom the Company has an account and the names of all Persons authorized to use
such accounts or who have access thereto; and (iv) the names of all Persons, if
any, holding powers of attorney from the Company. There are no automatic,
periodic or scheduled withdrawals or debits with respect to the bank or
corporate accounts required to be set forth on Schedule 3.1(j) hereto.
 
8

--------------------------------------------------------------------------------


 
(k)  Absence of Undisclosed Liabilities. The Company does not have any
Liabilities, including guarantees and indemnities by the Company of Liabilities
of any other Person, except (i) Liabilities as and to the extent reflected on
the Final 2005 Balance Sheet; (ii) Liabilities incurred by it in the ordinary
course of business and consistent with past practice since the date of the 2004
Balance Sheet (none of which is a material Liability for breach of contract,
breach of warranty, tort, infringement, claim, lawsuit or other proceeding) and
adequately reflected on the books and records of the Company; (iii) obligations
not in default under contracts entered into by it in the ordinary course of
business; and (iv) the Liabilities set forth on Schedule 3.1(k) hereto.
 
(l)  Litigation. Except as set forth on Schedule 3.1(l) hereto, there are no
claims, suits or actions, administrative, arbitration or other proceedings, or
governmental investigations pending or, to the knowledge of the Company or any
of the Sellers, threatened against or affecting, or reasonably likely to
adversely affect, the Company or any of its properties, assets or business or
the transactions contemplated hereby. There are no outstanding judgments,
orders, stipulations, injunctions, decrees or awards against the Company that
have not been fully satisfied.
 
(m)  Material Contracts.  Schedule 3.1(m) hereto sets forth a true and complete
list, and brief description, of each Material Contract. True and complete copies
of all written Material Contracts required to be set forth on Schedule 3.1(m)
have been furnished to the Purchaser and, except as set forth on
Schedule 3.1(m), each of them is in full force and effect. Except as set forth
on Schedule 3.1(m), neither the Company nor, to the knowledge of the Company or
any of the Sellers, any other Person that is a party to a Material Contract or
is otherwise bound thereby is in default thereunder, and no event, occurrence,
condition or act exists that, with the giving of notice or the lapse of time or
both, would give rise to any default or right of cancellation thereunder. To the
knowledge of the Company or any of the Sellers, there have been no threatened
cancellations of any of the Material Contracts and there are no outstanding
disputes thereunder. There are no agreements, understandings or arrangements
with any other Person in respect of the Material Contracts that, other than as
provided therein: (i) give any Person the right to renegotiate or require a
reduction in the price paid to the Company or the repayment of any amount
previously paid, (ii) provide for the sharing of any revenues or profits by or
with the Company or (iii) provide for discounts, allowances or extended payment
terms.
 
(n)  Insurance.  Schedule 3.1(n) hereto sets forth a true and complete list of
all policies of insurance under which the Company or any of its officers or
directors (in such capacity) is an insured party, beneficiary or loss payable
payee, and the expiration date of each such policy. The Company is current in
all of its premiums for its insurance policies. True and complete copies of all
such policies have been provided to the Purchaser. Such policies are in full
force and effect and they will remain in full force and effect and will not
terminate or lapse or otherwise be affected in any way by reason of the
transactions contemplated hereby. The Company is not in default with respect to
any provision contained in any such policy, the Company has not received or
given a notice of cancellation or non-renewal with respect to any such policy
and the Company has not received a reservation of rights letter with respect to
any such policy. Except as set forth on Schedule 3.1(n), no claims have been
made by the Company under any such policy, and no event has occurred and no
state of facts exists in respect of which the Company is entitled to make a
claim under any such policy.
 
9

--------------------------------------------------------------------------------


 
(o)  Employees.
 
(i)  Schedule 3.1(o) hereto sets forth a true and correct summary of the
following information for each current employee of the Company, including each
employee on leave of absence, disability or layoff status: name; job title;
employment status; current compensation rate and any change(s) in compensation
since December 31, 2004; vacation time accrued; and service years credited for
purposes of vesting or eligibility to participate in any Benefit Plan. Except as
set forth on Schedule 3.1(o), the Company has no written or oral union,
collective bargaining, employment, management, severance or consulting
agreements or arrangements to which the Company is a party or by which it is
otherwise bound. No union or other labor organization is seeking to organize, or
to be recognized as, a collective bargaining unit of any group of employees that
includes any employees of the Company. There is no pending or, to the knowledge
of the Company or any of the Sellers, threatened representation proceeding or
petition, strike, work stoppage, work slowdown, unfair labor practice charge or
complaint or other material labor dispute affecting any employee of the Company.
 
(ii)  Except as set forth in Schedule 3.1(o), none of the Sellers, nor any
officer nor employee of the Company are, parties to or are otherwise bound by
any oral or written agreement or arrangement, including any confidentiality,
non-competition or proprietary rights agreement, with any Person (other than the
Company) that in any way limits or adversely affects or will limit or affect (A)
the performance of his/her duties as an employee, officer or director of the
Company after the Closing or (B) the ability of the Company to conduct its
business as it currently exists or as currently contemplated.
 
(p)  Employee Arrangements; ERISA.
 
(i)  Schedule 3.1(p) hereto sets forth a true and complete list of all Benefit
Plans. The Company has delivered to the Purchaser true and complete copies of
each Benefit Plan (including any related trust agreement), the most recent
summary plan descriptions and all other material employee communications
embodying or relating to any Benefit Plan, the most recent Internal Revenue
Service determination letter (if the plan is intended to be qualified under
Section 401(a) of the Code, and the annual reports filed on Form 5500 (including
all schedules and accountants’ opinions) for the two most recent completed plan
years, if such reports were required to be filed. Except as set forth on
Schedule 3.1(p), the Company has not announced or otherwise made a commitment to
create any bonus, option, deferred compensation, pension, profit sharing or
retirement plan or arrangement, severance arrangement or other fringe benefit
plan.
 
(ii)  Each of the Benefit Plans required to be set forth on Schedule 3.1(p) is
and has at all times been in compliance with all applicable provisions of ERISA,
the Code and other applicable Laws.
 
(iii)  Except as set forth on Schedule 3.1(p), the execution and delivery of,
and the performance of the transactions contemplated by, this Agreement will not
(either alone or upon the occurrence of any additional or subsequent event)
constitute an event under any Benefit Plan or individual agreement that will or
may result in any payment (whether of severance pay or otherwise), acceleration,
vesting or increase in benefits with respect to any employee, former employee,
consultant, agent or director of the Company.
 
10

--------------------------------------------------------------------------------


 
(iv)  Each Benefit Plan that is a “group health plan” (within the meaning of
Code Section 4980B) has been administered in compliance with the coverage
continuation requirements of COBRA, and as provided under Code Section 4980 and
any regulations promulgated or proposed under the Code. The Company and each
Benefit Plan are in compliance with the requirements of the Health Insurance
Portability and Accountability Act to the extent such requirements are
applicable.
 
(v)  At no time has the Company contributed to, been required to contribute to
or incurred any Liability to any Benefit Plan that: is a multi-employer plan, as
defined in Section 3(37) of ERISA; is a multiple employer welfare arrangement,
as defined in Section 3(40) of ERISA; is a multiple employer plan, as described
in Section 210 of ERISA, subject to Title IV of ERISA; or provides health (other
than as required under COBRA), life or other welfare benefits to former
employees, directors or consultants.
 
(vi)  No event has occurred or is threatened that would constitute a reportable
event (for which any applicable notice requirement has not been waived) within
the meaning of Section  4043(b) of ERISA with respect to any Pension Plan.
 
(vii)  Each Pension Plan that is intended to meet the requirements of Code
Section 401(a) meets, and since its inception has met, the requirements for
qualification under Code Section 401(a) and nothing has occurred that would
adversely affect the qualified status of any such Pension Plan. The IRS has
issued a favorable determination letter with respect to the qualification under
the Code of each Pension Plan and the IRS has not taken any action to revoke or
suspend any such letter.
 
(viii)  Those sections of all annual reports heretofore filed with the IRS or
the Department of Labor by or on behalf of every Benefit Plan that were required
to be so certified were certified without qualification by the accountants or
actuaries of such Benefit Plan.
 
(ix)  The Company has made all contributions required to be made by it to each
Benefit Plan under the terms of the Benefit Plan and applicable Law. No
prohibited transaction (as defined in Code Section 4975 or Section 406 of ERISA)
has occurred with respect to any Benefit Plan that could subject any Benefit
Plan or any related trust, the Company, any Affiliate, the Purchaser or any
director, officer or employee of any of them to any Tax or penalty imposed under
Code Section 4975 or Sections 502(i) or 502(1) of ERISA, directly or indirectly,
and whether by way of indemnity or otherwise.
 
(q)  Tax Matters. Except as set forth on Schedule 3.1(q) hereto:
 
(i)  the Company has filed (on a timely basis, including applicable extensions)
with the appropriate governmental agencies any federal, state, local and foreign
Tax Returns required to be filed by it and has paid in full all Taxes due. All
such Tax Returns were true and complete in all material respects as shown
thereon.
 
11

--------------------------------------------------------------------------------


 
(ii)  the Company is not currently the beneficiary of any extension of time
within which to file any Tax Return;
 
(iii)  the Company has provided the Purchaser with true and complete copies of
all income Tax Returns filed by it since the inception of the Business and filed
by each of its Subsidiaries since the earlier of the applicable Subsidiary’s
inception or the applicable Subsidiary’s 2002 fiscal year;
 
(iv)  there are no Tax Liens upon any properties or assets of the Company other
than any statutory Liens for Taxes not yet due and payable or which are being
contested in good faith;
 
(v)  the Company has not waived any statute of limitations in respect of Taxes
or executed or filed with any governmental authority any agreement extending the
period for the assessment or collection of any Taxes, and it is not a party to
any pending or, to the knowledge of the Company or any of the Sellers,
threatened suit, action or proceeding by any governmental authority for the
assessment or collection of Taxes;
 
(vi)  there is no unresolved written claim by a governmental authority in any
jurisdiction where the Company does not file Tax Returns that the Company is
subject to taxation by such jurisdiction;
 
(vii)  except as set forth in Schedule 3.1(q), there has been no examination or
audit or court proceeding with respect to Taxes with respect to any year since
the Company’s inception;
 
(viii)  the Company has timely withheld and paid all material Taxes required to
have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, Sellers or other Person;
 
(ix)  the unpaid Taxes of the Company (A) did not, as of the date of the Final
2005 Balance Sheet, exceed the reserve for Tax Liabilities (other than any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the Final 2005 Balance Sheet and
(B) will not exceed that reserve, as adjusted for the passage of time through
the Closing Date in accordance with the past custom and practice of the Company;
 
(x)  the Company has not filed a consent under Code Section 341(f) concerning
collapsible corporations;
 
(xi)  the Company has not been a United States real property holding corporation
(within the meaning of Code Section 897(c)(2)) during the applicable period
specified in Code Section 897(c)(1)(A)(ii). The Company is not a party to or
otherwise bound by any Tax indemnification, allocation or sharing agreement;
 
(xii)  the Company will not be required to include any item of income in, or
exclude any item of deduction from, its taxable income for any taxable period
(or portion thereof) ending after the Closing Date as a result of any:
(A) change in method of accounting for a taxable period ending on or prior to
the Closing Date, (B) ”closing agreement,” as described in Code Section 7121 (or
any corresponding provision of state, local or foreign Tax Law), (C) installment
sale or open transaction disposition made on or prior to the Closing Date or
(D) prepaid amount received on or prior to the Closing Date;
 
12

--------------------------------------------------------------------------------


 
(xiii)  no power of attorney has been granted by the Company with respect to any
matters relating to Taxes that is currently in effect; and
 
(xiv)  since the date of its incorporation, the Company has always been an S
Corporation within the meaning of Code Section 1361(a)(1).
 
(r)  Compliance with Applicable Laws. The Company is and has been in compliance
with all Laws applicable to the Company or to the conduct of its business or
operations or to the use of its properties or assets, including, without
limitation, all privacy, employment and human rights Laws. The Company has not
received written notice of any violation or alleged violation of any Law by the
Company. To the knowledge of the Company or any of the Sellers, there is no
pending or proposed legislation applicable to the Company or to the conduct of
its business or operations that, if enacted, could reasonably be expected to
have a Material Adverse Effect. No event has occurred and no circumstance exists
that could reasonably be expected to constitute or result in (with or without
notice or lapse of time or both) a violation of or failure to comply with (i) a
material requirement of any Law by the Company or (ii) an order of any court
with respect to which the Company or any of its assets or properties is subject.
For purposes of clarity, this Section 3.1(r) does not apply, and Section 3.1(q)
contains the sole representations of the Company and the Sellers related to, Tax
matters.
 
(s)  Regulatory Permits. The Company possesses all material certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses, and
Company has not received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.
 
(t)  Domain Names.  Schedule 3.1(t) hereto sets forth a true and complete list
of all domain names owned or used by the Company in the conduct of its business.
None of the Sellers and no officer, director or employee of the Company or any
of their respective Affiliates or Associates has any ownership or other interest
in the domain names. None of the domain names infringes or conflicts with any
trademarks, trademark rights, trade names, trade name rights, service marks or
other rights of any Person. The Company has not obtained rights to any domain
name in violation of any Law, including, without limitation, the
Anticybersquatting Consumer Protection Act.
 
(u)  Absence of Certain Changes. Except as and to the extent set forth on
Schedule 3.1(u) hereto, since December 31, 2005, the Company has not:
 
(i)  incurred any indebtedness for borrowed money or any other material
Liabilities or obligations, except those which are less than $10,000
individually and $25,000 in the aggregate and incurred in the ordinary course of
business and consistent with past practice, or experienced any increase in, or
change in any underlying assumption or method used in calculating, any bad debt,
contingency or other reserve;
 
13

--------------------------------------------------------------------------------


 
(ii)  except for regularly scheduled payments of principal and interest on
indebtedness for borrowed money that were required in accordance with the
express terms thereof, paid, discharged or satisfied any claim, Liability or
obligation (absolute, accrued, contingent or otherwise), other than the payment,
discharge or satisfaction in the ordinary course of business of Liabilities and
obligations (x) reflected or reserved against on the Final 2005 Balance Sheet or
(y) incurred since the date thereof in the ordinary course of business and
consistent with past practice;
 
(iii)  caused, permitted or allowed any of its property or assets (real,
personal or mixed, tangible or intangible) to be subjected to any Lien other
than (A) Liens for Taxes not yet due and payable or being contested in good
faith, (B) Liens of materialmen, mechanics, carriers, landlords and like Persons
that are not yet due and payable and (C) those Liens set forth on
Schedule 3.1(u)(iii) hereto, all of which Liens shall be released on or prior to
the Closing (collectively, “Permitted Liens”).
 
(iv)  written off as uncollectible any notes or Accounts Receivable, except for
write-offs in the ordinary course of business and consistent with past practice,
none of which is material and all of which together do not exceed $10,000 in the
aggregate;
 
(v)  canceled any debts or waived or suffered to lapse any claims or rights of
material value, or sold, transferred or otherwise disposed of any of its
tangible properties or assets, except in the ordinary course of business and
consistent with past practice;
 
(vi)  made any single capital expenditure or commitment in excess of Ten
Thousand Dollars ($10,000) for additions to property, equipment or intangible
assets or made aggregate capital expenditures or commitments in excess of
Twenty-Five Thousand Dollars ($25,000) for additions to property, equipment or
intangible assets;
 
(vii)  issued, granted, redeemed or repurchased any shares of its capital stock
or any options, warrants or other rights to acquire its capital stock, or
declared, paid or set aside for payment any dividend or other distribution in
respect of any of its capital stock;
 
(viii)  made any change in any of its methods of accounting or accounting
practices or principles;
 
(ix)  paid, loaned or advanced any amount, or sold, transferred or leased any
properties or assets (real, personal or mixed, tangible or intangible) to, or
entered into any agreement or arrangement with, any Affiliate or Associate;
 
(x)  disposed of or suffered to lapse any right to use any domain name, web
address or item of Intellectual Property, or disposed of or disclosed to any
Person any trade secret, formula, process or know-how or any other confidential
information relating to the Company;
 
14

--------------------------------------------------------------------------------


 
(xi)  acquired any assets or properties other than in the ordinary course of its
business;
 
(xii)  suffered any material adverse change in its Business, operations, assets
or condition (financial or otherwise);
 
(xiii)  granted any increase in the compensation (including any increase
pursuant to any bonus, pension, profit-sharing or other plan) payable or to
become payable to any officer or employee, and no such increase is customary or
required by any agreement or understanding; or
 
(xiv)  agreed, in writing or otherwise, to take any action described in this
Section 3.1(u).
 
(v)  Brokers. Except as set forth on Schedule 3.1(v) hereto, no agent, broker,
firm or other Person acting on behalf of the Company or the Sellers, or under
the authority of any of the foregoing, is or shall be entitled to a brokerage
commission, finder’s fee or similar payment in connection with any of the
transactions contemplated hereby from the Company, any Seller or the Purchaser.
The Sellers shall have the sole obligation and responsibility to pay any Person
identified on Schedule 3.1(v).
 
(w)  Disclosure. No representation or warranty made by the Company or the
Sellers herein or in any of the Ancillary Agreements contains any untrue
statement of a material fact or omits a material fact necessary in order to make
the statements herein or therein not misleading.
 
(x)  Affiliated Transactions. Except as set forth on Schedule 3.1(x) hereto,
none of the Sellers nor any director or officer of the Company (or any of their
respective Affiliates or Associates) (i) is a party to or otherwise a
beneficiary of any agreement, transaction or arrangement (oral or written) with
or involving the Company or (ii) has any claim, monetary or otherwise, against
the Company.
 
(y)  Disclosure Schedules. The Schedules are integral parts of this Agreement.
Nothing in a Schedule shall be deemed adequate to disclose an exception to a
representation or warranty made herein, unless the Schedule identifies the
exception with reasonable particularity, including by explicit cross-reference
to another Schedule to this Agreement. Without limiting the generality of the
foregoing, the mere listing, or inclusion of a copy, of a document or other item
shall not be deemed adequate to disclose an exception to a representation or
warranty made herein, unless the representation or warranty is being made as to
the existence of the document or other item itself. The Company and the Sellers
are responsible for preparing and arranging the Schedules corresponding to the
lettered and numbered sections contained herein. Disclosure made in a specific
Schedule shall be deemed not to have been disclosed with respect to any other
Schedule unless an explicit cross-reference is appropriately made.
 
(z) The Company Subsidiaries are duly organized, validly existing and in good
standing under the laws of Wisconsin, and have full corporate power and
authority to own, lease and operate their assets and properties and to carry on
their business as presently conducted by them.
 
15

--------------------------------------------------------------------------------


 
3.2  Representations and Warranties of the Sellers. Each Seller hereby, for him
or herself and for no other Seller, represents and warrants as follows:
 
(a)  Capacity; Validity; No Conflicts. Such Seller has the legal capacity to
execute and deliver this Agreement and the Ancillary Agreements to which he or
she is a party and to consummate the transactions contemplated hereby and
thereby. This Agreement and the Ancillary Agreements to which such Seller is a
party have been duly and validly executed by such Seller and constitute the
valid and binding obligations of such Seller, enforceable against him or her in
accordance with his or her respective terms, except to the extent that
enforceability thereof may be limited by general equitable principles or the
operation of bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or similar Laws. Neither the execution and delivery by such Seller of
this Agreement and the Ancillary Agreements (to the extent that he or she is a
party thereto), nor the consummation of the transactions contemplated hereby or
thereby, nor the performance by such Seller (to the extent that he or she is a
party thereto) of his or her obligations hereunder or thereunder, shall (or,
with the giving of notice or the lapse of time or both, would) (i) give rise to
a conflict or default, or any right of termination or cancellation, under the
provisions of any note, bond, mortgage, indenture, license, agreement or other
instrument or obligation to which such Seller is a party or by which such Seller
is otherwise bound; (ii) violate any order, writ, injunction, decree, law,
statute, rule or regulation applicable to such Seller; or (iii) result in the
creation or imposition of any Lien upon any of the properties or assets of such
Seller.
 
(b)  Stock Ownership. Except as set forth in Schedule 3.2(b), such Seller is the
sole record holder and beneficial owner of the Company Stock, and such Company
Stock is free and clear of all restrictions on transfer (other than restrictions
of general applicability under the Securities Act and state securities Laws) and
Liens. Except as set forth on Schedule 3.2(b), such Seller is not a party to any
option, warrant, right, contract, call, put, or other agreement or commitment
providing for the disposition or acquisition of any Company Stock (other than
this Agreement). Such Seller is not a party to any voting trust, proxy or other
agreement or understanding with respect to the transfer or voting of the Company
Stock. The transfer of the Company Stock by such Seller as provided herein
shall, upon the Closing, vest the Purchaser with good and marketable title to
such Shares, free and clear of all Liens. Joel Konicek and James Peroutka own a
majority of the Owned Shares and in no instance can any person or person gain
control of the voting power of Cyberlynk
 
(c)  Investment Intent. Such Seller is acquiring the Purchaser Common Stock as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Purchaser Common Stock or any part
thereof, without prejudice, however, to such Seller’s right at all times to sell
or otherwise dispose of all or any part of such Purchaser Common Stock in
compliance with applicable federal and state securities laws.  Subject to the
immediately preceding sentence, nothing contained herein shall be deemed a
representation or warranty by such Seller to hold the Purchaser Common Stock for
any period of time.  Such Seller does not have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Purchaser
Common Stock.
 
16

--------------------------------------------------------------------------------


 
(d)  Experience of Such Seller. Such Seller, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Purchaser Common Stock, and has so evaluated
the merits and risks of such investment. Such Seller is able to bear the
economic risk of an investment in the Purchaser Common Stock and, at the present
time, is able to afford a complete loss of such investment.
 
(e)  General Solicitation. Such Seller is not purchasing the Purchaser Common
Stock as a result of any advertisement, article, notice or other communication
regarding the Purchaser Common Stock published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(f)  Disclosure Schedules. Each Seller further acknowledges that it has had full
and adequate opportunity to request additional information from and to ask
questions of the Purchaser.
 
3.3  Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company and the Sellers as follows:
 
(a)  Organization and Power. The Purchaser is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware,
and has full corporate power and authority to own, lease and operate its assets
and properties and to carry on its business as presently conducted by it.
 
(b)  Authority; Validity; No Conflicts. The execution and delivery by the
Purchaser of this Agreement and of each of the Ancillary Agreements to which it
shall be a party, the performance by the Purchaser of its obligations under this
Agreement and such Ancillary Agreements, and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary corporate action on the part of the Purchaser, and Purchaser has all
necessary corporate power with respect thereto. This Agreement and the Ancillary
Agreements to which it shall be a party are, or when executed and delivered by
the Purchaser shall be, the valid and binding obligations of the Purchaser,
enforceable against it in accordance with their respective terms, except to the
extent that enforceability thereof may be limited by general equitable
principles or the operation of bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar Laws. Neither the execution and delivery
by the Purchaser of this Agreement or the Ancillary Agreements to which it shall
be a party, nor the consummation of the transactions contemplated hereby or
thereby, nor the performance by the Purchaser of its obligations hereunder or
thereunder, shall (or, with the giving of notice or the lapse of time or both,
would) (i) conflict with or violate any provision of the Certificate of
Incorporation or By-Laws of the Purchaser; (ii) violate any Law applicable to
the Purchaser or any of its properties or assets; or (iii) conflict with, cause
a default under, or require consent or approval of any party under any material
contract or agreement to which the Purchaser is a party.
 
(c)  Compliance with Law. The Purchaser is in compliance with all applicable
Laws.
 
17

--------------------------------------------------------------------------------


 
(d)  Capitalization. The authorized capital stock of the Purchaser consists of
(i) 40,000,000 shares of common stock, $0.01 par value per share, of which 100
shares of common stock are issued and outstanding and (ii) 10,000,000 shares of
preferred stock, $1.00 par value per share, of which no shares are issued and
outstanding. All outstanding shares of the Purchaser capital stock have been
duly authorized and validly issued and are fully paid and non-assessable and are
subject to redemption by the Company for an aggregate of $1.00, which redemption
will be effected immediately upon the Closing of this Agreement. All prior
offerings and issuances of the Purchaser capital stock have been made in
accordance with applicable federal and state securities Laws. There are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Purchaser, or contracts,
commitments, understandings or arrangements by which the Purchaser is or may
become bound to issue additional shares of capital stock of the Purchaser or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Purchaser. The Purchaser does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement.
 
(e)  No Other Operations. Since the date of inception, the Purchaser has
conducted no business other than organizational matters and has no material
assets or liabilities, executory contracts (except for this Agreement and the
Ancillary Documents), pending claims or litigation.
 
(f)  Common Stock. When issued in accordance with this Agreement, the Common
Stock issued as Merger Consideration, including Earn Out Shares, will be in the
form of validly issued, fully paid and non-assessable shares of the Purchaser
capital stock with no personal liability attaching to the ownership thereof and
will be free and clear of any Liens other than as set forth in the Escrow
Agreement.
 
4.  Covenants.
 
The Sellers, the Company and the Purchaser hereby covenant and agree as:
 
4.1  Public Announcements. The Sellers, the Company and the Purchaser agree that
they will consult with each other before issuing any press release or otherwise
making any public statement with respect to this Agreement or the transactions
contemplated hereby and any press release or any public statement shall be
subject to the mutual agreement of the parties, except as may be required by the
disclosure obligations of parties or parties under applicable securities laws.
 
4.2  Satisfaction of Certain Permitted Liens. At or prior to Closing, the
Company shall satisfy and obtain the release of all Liens required to be
identified on Schedule 3.1(u)(iii). Such covenant may be satisfied by the
Sellers and the Company by obtaining and delivering to the Purchaser on or prior
to the Closing Date, lender final payoff letters in respect of such Liens, and
documents releasing all such Liens (including UCC-3 termination statements),
which letters and agreements shall be irrevocable effective subject only to the
payment of the third-party debt.
 
18

--------------------------------------------------------------------------------


 
4.3  Tax Treatment. The Purchaser shall not take, or agree to take, any action
that would prevent the transactions contemplated by this Agreement from
qualifying as a reorganization within the meaning of Code Section 368(a).
 
4.4  Valuation Rights.
 
(a) At any time upon thirty (30) days written notice to the Purchaser or, in the
event the Parent elects to sell all of its capital stock of the Purchaser prior
to the Final Earn Out Valuation Date, the Sellers shall have the right, at the
Sellers’ expense, to seek a valuation of the Purchaser to determine the Equity
Value on such date (the “Valuation Date”) and the Purchaser’s Restricted Shares
or Earn Out Shares (or portion thereof) will vest (and as to Earn Out Shares,
will be released from escrow), in accordance with the Escrow Agreement or the
Restricted Stock Agreement, as applicable. The exercise of the Valuation right
described herein shall not preclude any subsequent Valuation of the Restricted
Shares or the Earn Out Shares pursuant to the Escrow Agreement or the Restricted
Stock Agreement, as applicable.
 
(b) Upon the death or Disability (as defined in the applicable Employment
Agreement) of a Seller employed by the Purchaser, such Seller (or his/her
successors or assigns) shall have a right, at such Seller’s expense and upon
thirty (30) days written notice, to seek a Valuation to determine the Equity
Value of the Purchaser. Based on such Equity Value, which shall be determined as
of the date of the termination of such Seller’s employment with the Purchaser
resulting from his/her death or Disability, the portion of the Restricted Shares
and the Earn Out Shares earned as of such date shall vest or be released (as
applicable). With respect to Restricted Shares or Earn Out Shares held by a
Seller (or his/her successors or assigns) whose employment with the Purchaser
terminates as a result of his/her death or Disability, any such Restricted
Shares or Earn Out Shares not vested or released pursuant to this Section 4.4(b)
shall be forfeited.
 
4.5  Forecast.  Sellers and Purchaser have agreed on forecasted revenue and
EBITDA for the Purchaser for the 2006 fiscal year (the “Forecast”), a copy of
which is attached hereto as Exhibit H. The Forecast shall not be revised without
the unanimous written consent of the Purchaser’s Board of Directors (the
“Board”). Prior to each subsequent fiscal year of the Purchaser, the Purchaser
agrees to present a Forecast to the Board for such fiscal year, which forecast
must be unanimously approved by the Board.
 
4.6  Option to Purchase Accutek Shares. Joel Konicek and James Peroutka
represent and warrant that (i) they own 100% of the capital stock (and all
securities convertible into the capital stock) of Accuteck LLC., a Wisconsin
coporation, (ii) Accuteck LLC owns 67% of the capital stock (and all securities
convertible into the capital stock) of Innovative Control Systems, Inc. a
Wisconsin corporation (“Accutech”) and (iii) there are no restrictions on the
sale or transfer of Accutek’s, or their capital stock, of Accutech (except any
registration requirements under state and federal securities laws). For the
period beginning on August 15, 2007 and ending on February 15, 2008 (the “Option
Period”), Joel Konicek and James Peroutka hereby agree to grant to the Purchaser
the option (the “Option”) to purchase all of their ownership interests in
Accutek (as well as any capital stock they individually, or through any entity,
own of Accutech) (the “Option Shares”) based on the fair market value of
Accutech as an on-going concern as determined by USBX Advisory Services, Inc.
(“USBX”) or Focus Enterprises, Inc. (“Focus”) as of the date of the delivery of
written notice of the exercise of the Option. Purchaser shall complete the
purchase of all of the Option Shares within fifteen (15) days of the
determination of the fair market value of Accutech. In addition, Joel Konicek
and James Peroutka hereby agree to provide the Purchaser (i) written notice of
any bona fide offer to purchase the Option Shares and (ii) the opportunity to
exercise the Option for the thirty (30) day-period following the date of such
notice until the expiration of the Option Period. The Option shall not be
assignable.
 
19

--------------------------------------------------------------------------------


 
Covenants in this Section 4 and contained elsewhere in this Agreement which by
their terms are intended to be performed by or available to any party to this
Agreement after the Closing Date shall survive the Closing Date.
 
5.  Conditions to Closing.
 
The parties shall not be bound to close under this Agreement unless, on or
before the Closing Date:
 
(a) The Purchaser receives and approves the Company’s audited financials for the
Fiscal Years ending December 31, 2004 and 2005.
 
(b) SecurityInc, LLC, a Wisconsin limited liability company, Wisconsin Cyberlynk
Network, Inc., a Wisconsin corporation (“Cyberlynk”), and Autoaccess ID Security
Solutions, Inc., a Delaware corporation, shall be wholly owned subsidiaries of
the Company.
 
(c) The Transaction Documents, in form and substance satisfactory to the parties
and their counsel, have been duly executed and delivered.
 
(d) The Purchaser has completed a satisfactory due diligence investigation of
the Company and its subsidiaries.
 
(e) The transactions contemplated by the Transaction Documents have been
approved by (i) the Boards of Directors of the Parent, the Purchaser and the
Company and (ii) the requisite vote of the stockholders of the Company.
 
(f) The Certificate of Designation of the Purchaser, in the form attached hereto
as Exhibit E, shall have been filed with the Department of State of the State of
Delaware.
 
(g) The Employment Agreements between the Purchaser and each of Joel Konicek,
Charles Martin and James Peroutka shall have been duly executed and delivered;
 
(h) The Company or its Subsidiaries shall not have shareholder loans in excess
of $500,000; and
 
(i) The Company and all of the Company Subsidiaries shall have terminated their
S Corporation status.
 
6.  Certain Tax Matters.
 
6.1  Tax Returns. The Purchaser shall prepare or cause to be prepared and file
or cause to be filed all Tax Returns of the Company for (x) all taxable periods
ending on or prior to the  Closing Date and (y) all taxable periods beginning
before and ending after the Closing Date. Each such Tax Return shall be prepared
in a manner consistent with prior practice of the Company and shall be delivered
to Sellers at least 15 days prior to filing. No such Tax Return shall be filed
without the written consent of Sellers.
 
20

--------------------------------------------------------------------------------


 
6.2  Amended Returns. Neither the Purchaser nor any Affiliate or Associate of
the Purchaser may amend a Tax Return of the Company with respect to a taxable
period (or portion thereof) ending on or before the Closing Date without the
written consent of Sellers.
 
6.3  Closing Date Transactions.  Neither the Purchaser nor any of its Affiliates
or Associates shall make or cause to be made any extraordinary transaction or
event on the Closing Date that would result in any increased Tax Liability for
which Sellers would be required to provide indemnification pursuant to Article 7
or that would result in any increased personal income Tax Liability of Sellers.
 
6.4  No Section 338 Election. Neither the Purchaser nor any of its Affiliates or
Associates shall make any election under Code Section 338 with respect to the
Company.
 
6.5  Cooperation on Tax Matters. The Purchaser, the Company and the Sellers
shall cooperate fully, as and to the extent reasonably requested by any other
party, in connection with the filing of Tax Returns and any audit, litigation or
other proceeding with respect to Taxes. Such cooperation shall include the
retention and (upon the other party’s request) the provision of records and
information that are reasonably relevant to any such audit, litigation or other
proceeding and making employees or representatives available on a mutually
convenient basis to provide additional information and explanation of any
materials provided hereunder. The Company (after the Closing) shall (i) retain
all books and records with respect to Tax matters pertinent to the Company
relating to any taxable period beginning before the Closing Date until the
expiration of the applicable statute of limitations for the respective taxable
periods, and abide by all record retention agreements entered into with any
taxing authority and (ii) give the Sellers reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if the
Sellers so direct in writing, the Company shall allow the Sellers to take
possession of such books and records.
 
(a) Each of the Purchaser and the Sellers shall, upon request from the other
party, use reasonable best efforts to obtain any certificate or other document
from any governmental authority or other Person as may be necessary to mitigate,
reduce, defer or eliminate any Tax that could be imposed with respect to a
taxable period (or portion thereof) ending only on or before the Closing Date
(including, but not limited to, with respect to the transactions contemplated
hereby).
 
6.6  Certain Taxes. All transfer (including real property), documentary, sales,
stamp, registration and other similar Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement shall be paid by the
Purchaser when due, and the Purchaser will, at their own expense, file all
necessary Tax Returns and other documentation with respect to all such transfer,
documentary, sales, stamp, registration and other similar Taxes and fees. If
required by applicable Law, Sellers will, and will cause their Affiliates to,
join in the execution of any such Tax Returns and other documentation.
 
21

--------------------------------------------------------------------------------


 
7.  Survival; Indemnification.
 
7.1  Survival of Representations, Warranties, Covenants. Notwithstanding any
right of the Purchaser to investigate the business and condition of the Company,
the Purchaser shall be entitled to rely upon the representations, warranties,
covenants and agreements of the Company and the Sellers shall be entitled to
rely upon the representations, warranties, covenants and agreements of the
Purchaser. All representations, warranties, covenants and agreements contained
in this Agreement (including the Schedules hereto) and in all certificates
required hereby to be delivered with respect hereto shall be deemed to be
representations, covenants, warranties and agreements hereunder and shall
survive the Closing Date (or, if there is no Closing, the date hereof) for a
period of eighteen (18) months; provided, however, that (i) any such
representations, covenants, warranties and agreements shall survive the time(s)
that they would otherwise terminate with respect to claims of which notice has
been given as provided in this Agreement prior to such termination; and
(ii) such time limitation shall not apply to the representations, warranties and
agreements contained in (A) Sections 3.1(a), (p) and (q) hereof, which shall
survive until thirty (30) days following the expiration of the applicable
statute of limitations (including any extension(s) thereof), and
(B) Section 3.1(v) hereof, which shall survive indefinitely. Any limitation or
qualification set forth in any one representation and warranty contained in
Section 3 hereof shall not limit or qualify any other representation and
warranty contained in such Section. Each representation and warranty included in
Section 3 is independent and shall be interpreted without regard to any other
representation or warranty contained in Section 3 (including any more inclusive
representation or warranty). The waiver by any party of any condition at the
Closing or the breach or inaccuracy of any representation or warranty, or the
breach of or non-compliance with any covenant or obligation, shall not affect
the right of such party to the indemnification, payment or reimbursement of
Losses or any other remedy based on such breach, inaccuracy or non-compliance. 
 
7.2  Indemnities of the Company and the Sellers. The Sellers shall jointly and
severally indemnify, defend and hold harmless the Purchaser, its Affiliates and
Associates (including the Company) and their respective directors, officers,
stockholders, agents, successors and permitted assigns (the “Purchaser
Indemnitees”) from and against, and shall pay and reimburse the foregoing
Persons for, any and all Losses relating to or arising out of the breach (or
alleged breach if asserted by a third party) of any representation, warranty,
covenant or agreement of the Sellers or the Company contained in this Agreement.
Any amount paid by reason of indemnification contained in this Section 7 shall
be treated as a reduction of the aggregate Merger Consideration. All
indemnification amounts paid by the Sellers shall be net of any recoveries of
the Purchaser Indemnitees under existing insurance policies or indemnity from
third parties, or net of any reduction in Taxes actually realized by the
Purchaser Indemnitees on account of the facts or circumstances giving rise to
the indemnity, and increased by any Taxes incurred by the Purchaser Indemnitees
on account of receipt of the indemnity payments. Notwithstanding the above, the
Sellers shall be severally (and not jointly) liable for indemnification
obligations arising in connection with a breach or violation of Sections 3.2(b),
(c) and (d), 8.1, 8.2 and/or 8.3.
 
22

--------------------------------------------------------------------------------


 
7.3  Procedures for Indemnification; Defense. If any party (the “Indemnitee”)
incurs Losses or receives notice of any claim or the commencement of any action
or proceeding with respect to which the other party (or parties) is obligated to
provide indemnification (the “Indemnifying Party”) pursuant to Sections 7.2 or
7.3 hereof, the Indemnitee shall adhere to the following procedures:
 
 (a)  Direct Losses. If Indemnitee incurs direct Losses, other than as a result
of a third party claim, Indemnitee shall provide the Indemnifying Party written
notice of such direct Losses within the time limits of the indemnity set forth
in Section 7.1 hereof. The notice shall describe the claim in reasonable detail,
including the amount of such Losses (estimated if appropriate) that have been or
may be sustained by the Indemnitee. The failure to provide such notice shall not
affect the Indemnifying Party’s obligations hereunder, unless such party is
materially prejudiced as a result thereof. Within ten (10) days of receipt of
the notice, the Indemnifying Party shall pay the amount of such Losses to
Indemnitee, otherwise Indemnitee may proceed to seek to collect these amounts
either pursuant to Section 7.8 hereof or through legal action in accordance with
Section 9 of this Agreement.
 
(b)  Defense of Third Party Claims. Indemnitee shall give the Indemnifying Party
written notice thereof within a reasonable period of time following the
Indemnitee’s incurring receipt of notice of a third party claim. Such notice
shall describe the claim in reasonable detail and shall indicate the amount
(estimated if appropriate) of the Losses that have been or may be sustained by
the Indemnitee. The failure to provide such notice shall not affect the
Indemnifying Party’s obligations hereunder, unless such party is materially
prejudiced as a result thereof. The Indemnifying Party may, subject to the other
provisions of this Section 7.4, compromise or defend, at such Indemnifying
Party’s own expense and by such Indemnifying Party’s own counsel, any such
matter involving the asserted Liability of the Indemnitee in respect of a
third-party claim. If the Indemnifying Party shall elect to compromise or defend
such asserted Liability, it shall, within thirty (30) days (or sooner, if the
nature of the asserted Liability so requires), notify the Indemnitee of its
intention to do so and the Indemnitee shall reasonably cooperate, at the request
and reasonable expense of the Indemnifying Party, in the compromise of, or
defense against, such asserted Liability. The Indemnifying Party shall not be
released from any obligation to indemnify the Indemnitee hereunder with respect
to a claim without the prior written consent of the Indemnitee, unless the
Indemnifying Party shall deliver to the Indemnitee a duly executed agreement
settling or compromising such claim with no monetary liability to or injunctive
relief against the Indemnitee and a complete release of the Indemnitee with
respect thereto, which agreement shall not limit or impair the Indemnitee’s
ability to conduct its business. The Indemnifying Party shall have the right,
except as provided below in Section 7.4, to conduct and control the defense of
any third-party claim made for which it has been provided notice hereunder. All
costs and fees incurred with respect to any such claim shall be borne by the
Indemnifying Party. The Indemnitee shall have the right to participate, but not
control, at its own expense, the defense or settlement of any such claim;
provided, that if the Indemnitee and the Indemnifying Party shall have
conflicting or different claims or defenses, the Indemnifying Party shall not
have control of such conflicting or different claims or defenses and the
Indemnitee shall be entitled to appoint a separate counsel for such claims and
defenses at the cost and expense of the Indemnifying Party; provided, further,
that if the Indemnifying Party shall not assume and pursue in a timely and
diligent manner the defense of any third-party claim, the Indemnifying Party
shall cede control of such claim and the Indemnitee shall be entitled to appoint
a counsel of its choice for such defense, at the cost and expense of the
Indemnifying Party. If the Indemnifying Party shall choose to defend any claim,
the Indemnitee shall make available to the Indemnifying Party any books, records
or other documents within its control that are reasonably required for such
defense.
 
23

--------------------------------------------------------------------------------


 
7.4  Limitations on Indemnification. Notwithstanding any provision contained in
this Section 7 to the contrary, no Indemnitee shall be entitled to assert any
claim for indemnification in respect of breach(es) of representations and
warranties under Sections 6.1, 7.2 or 7.3 hereof until such time as all claims
for indemnification by such Person (and all related Indemnitees) hereunder shall
exceed $25,000 (the “Basket”), such Basket being deducted from any claim for
indemnification; provided, however, that the aggregate dollar amount of
Purchaser’s indemnification obligations hereunder may not exceed $3,000,000 
(the “Claims Limitation”), except (i) if the Indemnifying party shall have
provided information to the Purchaser in connection herewith or made any
representation or warranty contained herein that, in either case, was made with
fraudulent intent or (ii) for breaches of Section 8 hereof, in either of which
event neither the Basket nor the Claims Limitation shall apply. In addition, the
Basket shall not apply to Section 1.8, or any breach(es) of the representations,
warranties and agreements contained in Sections 3.1(a), 3.1(c), 3.1(p), 3.1(q),
3.1(v) and 3.2(b) hereof. For purposes of this Section 7 only, the calculation
of Losses arising out of a party’s breach of a representation or warranty in
this Agreement shall be determined without giving effect to any exception or
qualification of such representation or warranty as to the Material Adverse
Effect of such breach or the Material Adverse Effect on any Person of such
breach. Notwithstanding the foregoing, the parties acknowledge and agree that
effect shall be given to any exception or qualification of any representation or
warranty in this Agreement of either party that is based on use of the term
“material” or the phrase “in all material respects” and similar undefined terms
and phrases.
 
7.5  [Intentionally Omitted].
 
7.6  Indemnification Waiver. Each Seller hereby irrevocably waives, subject to
the Closing, any and all rights to indemnification from the Company in his
capacity as a director, employee or officer of the Company to which such Seller
would otherwise have been entitled for all periods up through and including the
Closing Date and including in respect of the transactions contemplated hereby.
 
7.7  Method of Indemnification. The Sellers hereby agree and acknowledge that if
any of them are required to provide any indemnification payments pursuant to
Section 7.2 hereof, indemnifiable amounts shall be paid by such Seller to the
Purchaser (and its related Indemnitees), at the discretion of the Purchaser, in
either (i) immediately available funds or (ii) Held Back Shares pursuant to
Section 7.8.
 
7.8  Limitation; Security for Indemnification Obligations. As security for the
indemnification obligations contained in this Section 7, at the Closing, each of
the Sellers shall, and hereby do, pledge and grant to the Purchaser a security
interest in ten percent (10%) of the Closing Shares received by each of the
Sellers pursuant to this Agreement (collectively the “Held Back Shares”). The
Purchaser shall set aside and hold certificates with respect to the Held Back
Shares. The Purchaser may set off against the Held Back Shares for any loss,
damage, cost or expense for which the Sellers may be responsible pursuant to
this Agreement (including without limitation, any indemnifiable amounts) whether
or not indemnified pursuant to this Section 7, subject, however, to the
following terms and conditions:
 
24

--------------------------------------------------------------------------------


 
(a) The Purchaser shall give written notice to the Sellers of any claim for
indemnifiable amounts or any other damages hereunder, which notice shall set
forth (i) the amount of indemnifiable amounts or other loss, damage, cost or
expense which the Purchaser claims to have sustained by reason thereof, and (ii)
the basis of such claim;
 
(b) The set off for any amounts claimed by the Purchaser hereunder shall be
effected on the expiration of ten (10) days from the date of such notice.
 
(c) Held Back Shares shall be valued at $1.00 per share.
 
(d) All of the Held Back Shares shall be released to the Sellers on the date
eighteen months after the date of this Agreement provided no claim for
indemnification is pending pursuant to Section 7 and the security interest in
the Held Back Shares shall be immediately terminated.
 
8.  Non-Competition; Confidentiality.
 
8.1  Non-Competition. Following the Closing Date and for a period of eighteen
(18) months thereafter (the “Restricted Period”), other than as set forth on
Schedule 8.1, none of the Sellers or their respective Affiliates shall:
 
(a) directly or indirectly, own, manage, operate, join, control or participate
in the ownership, management, operation or control of, or be employed or
retained by, render services to, provide financing (equity or debt) or advice
to, or otherwise be connected in any manner with any business that at any time
competes with any business of the Company, including the Business, anywhere in
North America; provided, however, that nothing contained herein shall prevent
the purchase or ownership by each of the Sellers of less than 5% of the
outstanding equity securities of any class of securities of a company registered
under Section 12 of the Exchange Act; or
 
(b) for any reason, (i) induce any customer or supplier of the Company or any of
its subsidiaries or affiliates to patronize or do business with any business
directly or indirectly in competition with the businesses conducted by the
Company or any of its subsidiaries or affiliates in any market in which the
Company or any of its subsidiaries or affiliates does business; (ii) canvass,
solicit or accept from any customer or supplier of the Company or any of its
subsidiaries or affiliates any such competitive business; or (iii) request or
advise any customer or vendor of the Company or any of its subsidiaries or
affiliates to withdraw, curtail or cancel any such customer’s or vendor’s
business with the Company or any of its subsidiaries or affiliates; or
 
(c) for any reason, employ, or knowingly permit any company or business directly
or indirectly controlled by any Seller, to employ, any person who was employed
by the Company or any of its subsidiaries or affiliates at or within the
prior one (1) year, or in any manner seek to induce any such person to leave his
or her employment.
 
25

--------------------------------------------------------------------------------


 
8.2  No Competing Interests. Other than as set forth on Schedule 8.2, each of
the Sellers hereby represents and warrants to the Purchaser that neither he or
she nor any of his or her Affiliates, has any material ownership or other
material interest in any business or activity that competes or can reasonably be
expected to compete, directly or indirectly, with any business of the Company,
including the Business. Each of the Sellers hereby represent and warrant to the
Purchaser that neither he or she nor any of his or her Affiliates, has or shares
with the Company any ownership or similar interest in any asset or property
(including any Intellectual Property) that is being (or has been in the past
12-month period) used in connection with the operation of the Business.
 
8.3  Confidentiality. From and after the Closing Date, the Sellers and their
respective Affiliates shall not at any time, directly or indirectly, use,
exploit, communicate, disclose or disseminate any Confidential Information (as
defined below) in any manner whatsoever (except disclosure to their personal
financial or legal advisors and as may be required under legal process by
subpoena or other court order; provided, that the Sellers will take reasonable
steps to provide the Purchaser with sufficient prior written notice in order to
contest such requirement or order). Notwithstanding the foregoing, the Sellers
(and each representative or other agent of each Seller) may disclose to any and
all Persons the tax treatment and tax structure of the transaction contemplated
hereby; provided, however, that neither the Sellers nor any representative or
agent thereof may disclose any information that is not necessary to
understanding the tax treatment and tax structure of the transactions (including
the identity of the parties and any information that could lead another to
determine the identity of the parties) or any other information to the extent
that such disclosure could result in a violation of any federal or state
securities Law.
 
8.4  Remedies upon Breach. Each Seller acknowledges and agrees that: (i) the
Purchaser (and the Company) would be irreparably injured in the event of a
breach by any Seller of any of the obligations under this Section 8;
(ii) monetary damages would not be an adequate remedy for such breach; (iii) the
Purchaser (and the Company) shall be entitled to injunctive relief, without the
necessity of the posting of a bond, in addition to any other remedy that they
may have, in the event of any such breach; and (iv) the existence of any claims
that the Seller may have against the Purchaser (and the Company), whether under
this Agreement or otherwise, shall not be a defense to (or reason for the delay
of) the enforcement by the Purchaser (and the Company) of any of their rights or
remedies under this Agreement.
 
8.5  Judicial Modifications. In the event that any court finally holds that the
time or territory or any other provision stated in this Section 8 constitutes an
unreasonable restriction, then the parties hereto hereby expressly agree that
the provisions of this Agreement shall not be rendered void, but shall apply as
to time and territory or to such other extent as such court may judicially
determine or indicate constitutes a reasonable restriction under the
circumstances involved.
 
8.6  Tolling of Time Periods. In the event that the Sellers violate the
provisions of Section 8.2, 8.3 or 8.4 of this Agreement, the Restricted Period
shall toll during any period of non-compliance, and shall not continue to elapse
until the Sellers are in full compliance with such Sections of this Agreement.
 
26

--------------------------------------------------------------------------------


 
8.7  Confirmation as to Scope. The parties hereto acknowledge and confirm that:
(i) the length of the term of the restrictions and the geographical restrictions
contained in this Section 8 are fair and reasonable and are not the result of
overreaching, duress or coercion of any kind; (ii) the full, uninhibited and
faithful observance of each of the covenants contained in this Section 8 shall
not cause any undue hardship, financial or otherwise; and (iii) the Sellers
special knowledge of the business of the Company, including the Business, is
such as would cause the Purchaser serious injury and loss if the Sellers use
such knowledge to benefit a competitor of the Purchaser or to compete with the
Purchaser. The parties hereto acknowledge and agree that the provisions of this
Section 8 are essential to protect the Purchaser’s legitimate business interest
as contemplated under Delaware law and are in addition to any rights the
Purchaser may have to enforce its rights with respect to the trade secrets of
the Purchaser pursuant to Delaware law.
 
9.  Miscellaneous Provisions.
 
9.1  Counterparts; Interpretation. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, and all of which
shall constitute one and the same instrument. This Agreement supersedes all
prior discussions and agreements between the parties with respect to the subject
matter hereof, and this Agreement contains the sole and entire agreement among
the parties with respect to the matters covered hereby. This Agreement shall not
be altered or amended except by an instrument in writing signed by or on behalf
of all of the parties hereto. No ambiguity in any provision hereof shall be
construed against parties by reason of the fact it was drafted by such party or
its counsel. References to “including” means including without limiting the
generality of any description preceding such term. Nothing expressed or implied
in this Agreement is intended, or shall be construed, to confer upon or give any
Person other than the parties any rights or remedies under or by reason of this
Agreement.
 
9.2  Governing Laws. The validity and effect of this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware without regard to principles of conflicts of laws thereof. Any dispute,
controversy or question of interpretation arising under, out of, in connection
with or in relation to this Agreement or any amendments hereof, or any breach or
default hereunder, shall be litigated exclusively in the state or federal courts
of competent jurisdiction located in the State of Delaware. Each of the parties
hereby irrevocably submits to the jurisdiction of any court of competent
jurisdiction located in the State of Delaware. Each party hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of any such action in the State of
Delaware.
 
9.3  Partial Invalidity and Severability. All rights and restrictions contained
herein may be exercised and shall be applicable and binding only to the extent
that they do not violate any applicable Laws and are intended to be limited to
the extent necessary to render this Agreement legal, valid and enforceable. If
any terms of this Agreement not essential to the commercial purpose of this
Agreement shall be held to be illegal, invalid or unenforceable by a court of
competent jurisdiction, it is the intention of the parties that the remaining
terms hereof shall constitute their agreement with respect to the subject matter
hereof and all such remaining terms shall remain in full force and effect. To
the extent legally permissible, any illegal, invalid or unenforceable provision
of this Agreement shall be replaced by a valid provision which will implement
the commercial purpose of the illegal, invalid or unenforceable provision.
 
27

--------------------------------------------------------------------------------


 
9.4  Waiver. Any term or condition of this Agreement may be waived at any time
by the party which is entitled to the benefit thereof, but only if such waiver
is evidenced by a writing signed by such party. No failure on the part of
parties to exercise, and no delay in exercising, any right, power or remedy
created hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or remedy by any such party preclude any
other future exercise thereof or the exercise of any other right, power or
remedy. No waiver by any party to any breach of or default in any term or
condition of this Agreement shall constitute a waiver of or assent to any
succeeding breach of or default in the same or any other term or condition
hereof.
 
9.5  Acceptance by Fax. This Agreement shall be accepted, effective and binding,
for all purposes, when the parties shall have signed and transmitted to each
other, by facsimile or otherwise, copies of the signature pages hereto.
 
9.6  Fees and Disbursements. The Purchaser and the Sellers (and not the Company)
shall pay all costs and expenses, including the fees and disbursements of any
counsel and accountants retained by them, incurred by them in connection with
the preparation, execution, delivery and performance of this Agreement and the
transactions contemplated hereby, whether or not the transactions contemplated
hereby are consummated.
 
9.7  Attorneys’ Fees. In the event of any litigation arising under the terms of
this Agreement, the prevailing party shall be entitled to recover its or their
reasonable attorneys’ fees and court costs from the other party, including trial
and appellate proceedings, as well as the costs of collecting any judgment;
provided, however, such attorneys’ fees, together with other amounts paid
hereunder, are not in excess of the limitation on indemnity in Section 7.4.
 
9.8  Further Assurances. The parties shall from time to time do and perform such
additional acts and execute and deliver such additional documents and
instruments as may be required or reasonably requested by any party to
establish, maintain or protect its rights and remedies or to effect the purposes
of this Agreement.
 
9.9  Notice. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given: (i) when delivered by hand or by
confirmed facsimile transmission; (ii) one (1) day after delivery by
internationally recognized express courier (i.e., Federal Express, DHL); or
(iii) three (3) days after delivery by certified mail, postage prepaid, to the
parties at the following addresses (or at such other address for parties as
shall be specified by like notice):
 
28

--------------------------------------------------------------------------------


 
 
If to Sellers:
 
As set forth on Schedule 1.6, hereto
 
 
 
 
 
 
 
 
 
If to Company:
 
Security Holding Enterprises, Inc.
 
 
 
10125 S. 52nd Street
 
 
 
Franklin, Wisconsin 53132
 
 
 
Attn: Joel Konicek
 
 
 
Telephone: (414) 858-9413
 
 
 
Facsimile: (414) 858-9443 
 
 
 
 
 
With a copy to:
 
Quarles & Brady, LLP
 
 
 
411 E. Wisconsin
 
 
 
Milwaukee, WI 53202
 
 
 
Attn: Douglas Tucker, Esq.
 
 
 
Telephone: (414) 277-5161 
 
 
 
Facsimile: (414) 978-8744
 
 
 
 
 
If to the Purchaser:
 
C. Thomas McMillen
 
 
 
4100 Fairfax Drive, Suite 1150
 
 
 
Arlington, VA 22203
 
 
 
Attn: C. Thomas McMillen
 
 
 
Telephone: (703) 528-7073
 
 
 
Facsimile: (703) 528-0956
 
 
 
 
 
With a copy to:
 
Kirkpatrick & Lockhart Nicholson Graham LLP
 
 
 
201 South Biscayne Blvd.
 
 
 
Suite 2000
 
 
 
Miami, FL 33131
 
 
 
Attn: Clayton Parker, Esq.
 
 
 
Telephone: (305) 539-3306
 
 
 
Facsimile: (305) 358-7095
 
 
 
 

 
9.10  Assignment. This Agreement may not be assigned by the Company or the
Sellers without the prior written consent of the Purchaser; provided, however,
that (i) the Purchaser may assign or delegate any or all rights or obligations
hereunder, to an Affiliate prior to Closing if necessary in connection with its
financing or Tax planning and (ii) the Purchaser may assign any and all of its
rights hereunder to any lenders that provide financing to it in connection with
the transactions contemplated hereby and in any related transactions; provided,
further, that the Purchaser may assign or delegate any or all of its rights or
obligations hereunder, including its rights under Sections 7 and 8 hereof, to
any subsequent purchaser of the Business, the Company, Purchaser or all or
substantially all of the Purchaser’s or the Company’s assets.
 
9.11  Binding Effect; Benefits. This Agreement shall inure to the benefit of,
and be binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the parties hereto, and their respective heirs, legal representatives,
successors and permitted assigns, any rights, remedies, obligations or
liabilities under, in connection with or by reason of this Agreement.
 
29

--------------------------------------------------------------------------------


 
9.12  Rules of Construction.  Words used herein, regardless of the number and
gender used, shall be deemed and construed to include any other number, singular
or plural, and any other gender, masculine, feminine or neuter, as the context
requires; as used herein, unless the context clearly requires otherwise, the
words “hereof,” “herein,” “hereinafter” and “hereunder” and words of similar
import shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.
 
A reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or as it may from time to time be,
amended, modified or re-enacted.
 
The terms “dollars” and “$” mean United States dollars.
 
All references to any Person shall mean and include the successors and permitted
assigns of such Person, and all references to “including” and “include” shall be
understood to mean “including, without limitation.”
 
The table of contents, lists of annexes, schedules and exhibits and
Section headings used in this Agreement are for convenience of reference only
and shall not affect the interpretation of this Agreement.
 
This Agreement is between financially sophisticated and knowledgeable parties
and is entered into by such parties in reliance upon the economic and legal
bargains contained herein, the language used in this Agreement has been
negotiated by the parties hereto and shall be interpreted and construed in a
fair and impartial manner without regard to such factors as the party who
prepared, or caused the preparation of, this Agreement or the relative
bargaining power of the parties.
 
9.13  Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT AND ANY DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.
 
9.14  Methods of Termination. Subject to the other provisions of this Section
9.14, this Agreement may be terminated and the transactions contemplated herein
may be abandoned at any time notwithstanding approval thereof by the Sellers, at
any time prior to the Closing:
 

 
(a)
By mutual written consent of the Purchaser and the Company; or

 

 
(b)
By the Company on or after the Termination Date if any of the conditions
provided for in Article 5 of this Agreement have not been reasonably satisfied
or waived in writing by the Company prior to such date (unless the failure
results primarily from a breach by the Company of any representation, warranty
or covenant contained in this Agreement); or

 
30

--------------------------------------------------------------------------------


 

 
(c)
By the Purchaser on or after the Termination Date if any of the conditions
provided for in Article 5 of this Agreement have not been reasonably satisfied
or waived in writing by the Purchaser prior to such date (unless the failure
results primarily from a breach by the Purchaser of any representation, warranty
or covenant contained in this Agreement); or

 

 
(d)
By the Company if there has been a material breach of any representation,
warranty, covenant or agreement which remains uncured for 30 days after written
notice thereof on the part of the Company set forth in this Agreement; or

 

 
(e)
By the Purchaser if there has been a material breach of any representation,
warranty, covenant or agreement which remains uncured for 30 days after written
notice thereof on the part of the Purchaser set forth in this Agreement; or

 

 
(f)
By either party if any court of competent jurisdiction or any other governmental
authority has issued an order, decree or ruling or taken any other action
permanently enjoining, restraining or otherwise prohibiting the transactions
contemplated hereby and such order, decree, ruling or other action has become
final and non-appealable.

 
In the event of termination and abandonment pursuant to Section 9.14, written
notice thereof will forthwith be given to the other party or parties, and the
transactions contemplated herein will be abandoned, without further action by
any party hereto.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
31

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement and Plan of
Merger the day and year first above written.
 

 
COMPANY:
     
SECURITY HOLDING ENTERPRISES, INC.
     
By: /s/ Joel Konicek                                       
 
Name:  _______________________       
 
Title:    ___________________________       
         
SELLERS:
      /s/ Joel Konicek  
Name: Joel Konicek
10125 South 52nd Street
Franklin, WI 53132
Shares of Company Stock: ____________
      /s/ Charles Martin and Elizabeth Martin  
Name: Charles Martin and Elizabeth Martin
135 Lakeside Drive
Peachtree City, GA 30269
Shares of Company Stock: ____________
      /s/ James Vinson  
Name: James Vinson
7033 W. Overlook Court
Mequon, WI 53092
Shares of Company Stock: ____________
      /s/ James Peroutka  
Name: James Peroutka
3908 S. Woodhill Ct.
New Berlin, WI 53151
Shares of Company Stock: ____________

 
32

--------------------------------------------------------------------------------


 

       
PURCHASER:
 
SECURITY HOLDING CORP.
 
   
   
    By:   /s/ C. Thomas McMillen  
C. Thomas McMillen, President
   

 
33

--------------------------------------------------------------------------------




ANNEX A
 
To Merger Agreement
 
Definitions
 
“Accounts Receivable” means all of the Company’s accounts receivable due to the
Company, including but not limited to obligations owing to the Company arising
from the sale or lease of goods or the rendition of services by the Company.
 
“Accutech” has the meaning given to such term in Section 4.6.
 
“Affiliate” means, with respect to any Person, a Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under the common control with, the Person specified (as set forth in Rule 405
promulgated under the Securities Act of 1933).
 
“Agreement” has the meaning given to such term in the Preamble to this
Agreement.
 
“Ancillary Agreements” has the meaning given to such term in Section 1.7(b).
 
“Articles of Merger” has the meaning given to such term in Section 1.2.
 
“Associate” means, when used to indicate a relationship with any Person, (1) a
corporation or organization of which such Person is an officer or partner or is,
directly or indirectly, the beneficial owner of 10 percent or more of any class
of equity securities, (2) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar capacity, and (3) any relative or spouse of such Person, or any
relative of such spouse, who has the same home as such Person or who is a
director or officer of the Person or any of its parents or subsidiaries (as set
forth in Rule 405 promulgated under the Securities Act of 1933).
 
“Audit” has the meaning given to such term in Section 2.1.
 
“Audited Period” has the meaning given to such term in Section 2.1.
 
“Balance Sheet Adjustment” has the meaning given to such term in Section 1.8.
 
“Basket” has the meaning given to such term in Section 7.4.
 
“Benefit Plan” means each plan, program, policy, payroll practice, agreement or
other arrangement, whether or not written, providing for deferred or incentive
compensation, severance or termination pay, stock or stock-related awards and
each “employee benefit plan” within the meaning of Section 3(3) of ERISA that is
maintained, sponsored or contributed to by the Company or with respect to which
the Company may have any current or contingent obligation. For purposes of the
definition of Benefit Plans, references to the term “Company” shall be deemed
also to refer to any entity that is under common control or affiliated with the
Company, within the meaning of Section 4001 of ERISA and the rules and
regulations promulgated thereunder, or Sections 414(b), (c), (m) or (o) of the
Code.
 
ANNEX A-1

--------------------------------------------------------------------------------


 
“Business” has the meaning given to such term in the Recitals to this Agreement.
 
“Certificate of Merger” has the meaning given to such term in Section 1.2.
 
“Claims Limitation” has the meaning given to such term in Section 7.4.
 
“Closing Date” has the meaning given to such term in Section 1.7(a).
 
“Closing” has the meaning given to such term in Section 1.7(a).
 
“Closing Escrow Shares” has the meaning given to such term in Section 1.6(b).
 
“Closing Shares” has the meaning given to such term in Section 1.6(a).
 
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.
 
“Code” means the Internal Revenue Code of 1986, as amended (together with the
rules and regulations thereunder).
 
“Company” has the meaning given to such term in the Preamble to this Agreement.
 
“Company Stock” has the meaning given to such term in the Recitals to this
Agreement.
 
“Company Subsidiaries” means those subsidiaries of the Company listed in
Schedule 3.1(f).
 
“Confidential Information” means any and all information (oral or written)
relating to the Company and/or the Purchaser and its Affiliates or any of their
operations or activities, including, but not limited to, the terms of this
Agreement, information relating to trade secrets, plans, promotion and pricing
techniques, procurement and sales activities and procedures, proprietary
information, business methods and strategies (including acquisition strategies),
software, software codes, advertising, sales, marketing and other materials,
customers and supplier lists, data processing reports, customer sales analyses,
invoice, price lists or information, and information pertaining to any lawsuits
or governmental investigation, except such information that is in the public
domain at the time (such information not being deemed to be in the public domain
merely because it is embraced by more general information that is in the public
domain), other than as a result of a breach of any of the provisions hereof.
 
“Consents” has the meaning given to such term in Section 3.1(d).
 
“Consulting Agreement” has the meaning given to such term in Section 1.7(b)(vi).
 
“Cyberlynk” has the meaning given to such term in Section 4.7.
 
“DGCL” means Delaware General Corporation Law.
 
ANNEX A-2

--------------------------------------------------------------------------------


 
“Earn Out Shares” means certain shares of the Purchaser Common Stock delivered
to Sellers as Merger Consideration in accordance with Section 1.8.
 
“Earn Out Valuation Date” shall mean the date of a Valuation which are scheduled
to occur (i) initially between January 1, 2008 and March 31, 2008 and (ii)
between January 1, 2010 and March 31, 2010.
 
“EBITDA” shall mean, for any period, revenues of the Company (and, with respect
to any period after Closing, consolidated with the Purchaser and its
Subsidiaries) minus its expenses, but before interest, income taxes,
depreciation and amortization, provided, however, (i) and costs incurred by the
Company as a result of SEC compliance activities requested by the Parent that
would not otherwise be required in the ordinary course of the Company’s business
and (ii) any expense related to the Purchaser’s outstanding preferred stock,
shall be excluded.
 
“Effective Time” has the meaning given to such term in Section 1.2.
 
“Employment Agreement” means the employment agreement in the form attached
hereto as Exhibit C.
 
“Equity Value” means the fair market value of the Purchaser as a going concern
as determined by USBX.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all regulations promulgated thereunder.
 
“Escrow Agreement” has the meaning given to such term in Section 1.7(b)(viii).
 
“Final Earn Out Valuation Date” shall mean March 31, 2010, as the same may be
extended pursuant to the terms of the Restricted Stock Agreement.
 
“Final 2005 Balance Sheet” means the audited balance sheet of the Company as of
December 31, 2005.
 
“Final 2005 Income Statement” means the audited income statement of the Company
for the twelve months ended December 31, 2005.
 
“Financial Statements” means the 2003 Financial Statements, 2004 Financial
Statements and the 2005 Financial Statements, collectively.
 
“Fiscal Year” shall mean the fiscal year of the Company ending on December 31.
 
“Focus” has the meaning given to such term in Section 4.6.
 
“GAAP” means United States generally accepted accounting principles.
 
“Held Back Shares” has the meaning given to such term in Section 7.8.
 
“Indemnifying Party” has the meaning given to such term in Section 7.3.
 
ANNEX A-3

--------------------------------------------------------------------------------


 
“Indemnitee” has the meaning given to such term in Section 7.3.
 
“Intellectual Property” means all patents and patent rights, trademarks and
trademark rights, trade names and trade name rights, service marks and service
mark rights, service names and service name rights, brand names, inventions,
processes, formulae, copyrights and copyright rights, trade dress, business and
product names, logos, slogans, designs, trade secrets, industrial models,
proprietary data, methodologies, computer programs and software (including all
source codes) and related documentation, technical information, manufacturing,
engineering and technical drawings, know-how, inventions, works of authorship,
management information systems, and all pending applications for and
registrations of patents, trademarks, service marks and copyrights owned by the
Company or used by the Company in the conduct of its Business, in each such
case, including all forms (e.g., electronic media, computer disks) in which such
items are recorded.
 
“Inventory” means each item of inventory of the Company (including raw
materials, work in progress and finished goods).
 
“IRS” means the Internal Revenue Service.
 
“Laws” mean material federal, state, local and foreign laws, statutes,
ordinances, rules or regulations, orders and administrative rulings promulgated
by any governmental or regulatory authority.
 
“Liabilities” mean debts, liabilities, commitments or obligations, whether
absolute or contingent, asserted or unasserted, known or unknown, liquidated or
unliquidated, due or to become due, or fixed or unfixed.
 
“Liens” mean all liens, mortgages, pledges, charges, claims, security interests
or encumbrances of any nature whatsoever.
 
“Losses” shall mean all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith,
and including reasonable attorneys’ fees and disbursements.
 
“Material Adverse Effect” means an effect that is more than a minor, de minimis
or minimal effect on the Business, operations or condition (financial or other)
of the Company or the value of its properties or assets.
 
“Material Contract” means any contract, purchase order, agreement, mortgage,
note, commitment, obligation and undertaking to which the Company is a party or
by which it is otherwise bound that involves in excess of Twenty Thousand
Dollars ($20,000).
 
“Merger” has the meaning given to such term in Section 1.1.
 
“Merger Consideration” has the meaning given to such term in Section 1.6(a).
 
“Option” has the meaning given to such term in Section 4.6.
 
ANNEX A-4

--------------------------------------------------------------------------------


 
“Option Period” has the meaning given to such term in Section 4.6.
 
“Option Shares” has the meaning given to such term in Section 4.6.
 
“Parent” shall mean Homeland Security Capital Corporation.
 
“Parent’s Common Stock” shall mean the Purchaser Common Stock held by Parent as
converted from the Series A Preferred Stock.
 
“Pension Plan” means any Benefit Plan that is an “employee pension benefit
plan,” as defined in Section 3(2) of ERISA.
 
“Permits” means governmental permits, approvals, licenses, certificates,
franchises, authorizations, consents and orders necessary for the operation of
the Business in the manner that it is presently conducted.
 
“Permitted Liens” has the meaning given to such term in Section 3.1(u)(iii).
 
“Person” or “Persons” means any stockholder, officer, employee or director of
the Company, or any other natural person, corporation, partnership, limited
liability company or other entity.
 
“Purchaser” has the meaning given to such term in the Preamble to this
Agreement.
 
“Purchaser Common Stock” has the meaning given to such term in Section 1.6(a).
 
“Purchaser Indemnitee” shall have the meaning given to such term in Section 7.2.
 
“Records” means all original agreements, documents, books, stock ledgers,
minutes, correspondence, and corporate and other records and files, including
records and files stored on computer disks or tapes or any other storage medium.
 
“Restricted Period” has the meaning given to such term in Section 8.1.
 
“Restricted Shares” means certain shares of the Purchaser Common Stock delivered
to Sellers as Merger Consideration in accordance with Schedule 1.6.
 
“Schedule” means all schedules to this Agreement.
 
“Sellers” has the meaning given to such term in the Preamble to this Agreement.
 
“Series A Purchase Agreement” has the meaning given to such term in
Section 1.7(b)(v).
 
“Services Agreement” has the meaning given to such term in Section 1.7(b)(iii).
 
“Stockholders’ Agreement” has the meaning given to such term in
Section 1.7(b)(ii).
 
ANNEX A-5

--------------------------------------------------------------------------------


 
“Surviving Corporation” shall have the meaning given to such term in Section 1.1
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any Schedule or
attachment thereto, and any amendment(s) thereof.
 
“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Section 59A of the Code),
customs, duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated or other tax, of any kind, whatsoever, including any
interest, penalty or addition thereto, whether disputed or not.
 
“Termination Date” means September 30, 2006.
 
“Transaction Documents” has the meaning given to such term in
Section 1.7(b)(ix).
 
“USBX” has the meaning given to such term in Section 4.6.
 
“Valuation” shall mean a determination of Equity Value by USBX.
 
“Valuation Date” has the meaning given to such term in Section 4.4 or the date
of a Valuation pursuant to Section 4.4(b).
 
“Valuation Target” has the meaning given to such term in Section 1.6(b).
 
“WBCL” shall mean the Wisconsin Business Corporation Law.
 
“2003 Financial Statements” has the meaning given to such term in
Section 3.1(e).
 
“2004 Financial Statements” has the meaning given to such term in
Section 3.1(e).
 
“2005 Balance Sheet” has the meaning given to such term in Section 3.1(g).
 
“2005 Financial Statements” has the meaning given to such term in
Section 3.1(e).
 
ANNEX A-6

--------------------------------------------------------------------------------


 